 



Exhibit 10.1
Execution Version
PURCHASE AND SALE AGREEMENT
BETWEEN
EQUITABLE PRODUCTION COMPANY
AS SELLER,
AND
PINE MOUNTAIN OIL AND GAS, INC.
AS PURCHASER,
Dated as of April 13, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 PURCHASE AND SALE
    1  
Section 1.1 Purchase and Sale
    1  
Section 1.2 Combined Assets
    1  
Section 1.3 Excluded Assets
    3  
Section 1.4 Certain Definitions
    3  
Section 1.5 Effective Time; Proration of Costs and Revenues.
    8  
Section 1.6 Back-In Interests
    9  
Section 1.7 Pre-Effective Time Interests and Assets
    9  
Section 1.8 Intentions of the Parties
    10  
 
       
ARTICLE 2 PURCHASE PRICE
    10  
Section 2.1 Purchase Price
    10  
Section 2.2 Adjustments to Purchase Price
    11  
Section 2.3 Effect of Purchase Price Adjustments
    12  
Section 2.4 Allocation of Purchase Price
    12  
 
       
ARTICLE 3 TITLE MATTERS
    12  
Section 3.1 Title
    12  
Section 3.2 Definition of Defensible Title
    13  
Section 3.3 Definition of Permitted Encumbrances
    14  
Section 3.4 Notice of Asserted Title Defects; Defect Adjustments
    15  
Section 3.5 Consents to Assignment and Preferential Rights to Purchase
    19  
Section 3.6 Casualty or Condemnation Loss
    20  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
    20  
Section 4.1 Disclaimers
    20  
Section 4.2 Seller.
    22  
Section 4.3 Liability for Brokers’ Fees
    23  
Section 4.4 Consents, Approvals or Waivers
    23  
Section 4.5 Litigation
    23  
Section 4.6 Taxes
    23  
Section 4.7 Environmental Laws
    24  
Section 4.8 Compliance with Laws
    24  
Section 4.9 Contracts
    24  
Section 4.10 Payments for Production
    24  
Section 4.11 Production Imbalances
    24  
Section 4.12 Permits, etc.
    24  
Section 4.13 Outstanding Capital Commitments
    25  
Section 4.14 Plugging and Abandonment
    25  
Section 4.15 Condition of Equipment, etc.
    25  
Section 4.16 Payments of Royalties and Expenses
    25  

-i-



--------------------------------------------------------------------------------



 



              Page  
Section 4.17 Suspense
    26  
Section 4.18 Absence of Certain Events
    26  
Section 4.19 Information
    26  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    26  
Section 5.1 Existence and Qualification
    26  
Section 5.2 Power
    26  
Section 5.3 Authorization and Enforceability
    26  
Section 5.4 No Conflicts
    26  
Section 5.5 Liability for Brokers’ Fees
    27  
Section 5.6 Consents, Approvals or Waivers
    27  
Section 5.7 Litigation
    27  
Section 5.8 Financing
    27  
Section 5.9 Qualification
    27  
Section 5.10 No Top Leases
    27  
Section 5.11 Independent Investigation
    27  
Section 5.12 Seller Information
    28  
 
       
ARTICLE 6 COVENANTS OF THE PARTIES
    28  
Section 6.1 Access
    28  
Section 6.2 Indemnity Regarding Access
    28  
Section 6.3 Pre-Closing Notifications
    28  
Section 6.4 Confidentiality; Public Announcements
    29  
Section 6.5 Governmental Reviews
    30  
Section 6.6 Tax Matters
    30  
Section 6.7 Further Assurances
    32  
Section 6.8 Assumption of Obligations
    32  
Section 6.9 Like-Kind Exchange
    32  
Section 6.10 Operation of Assets
    32  
Section 6.11 Financial Information
    33  
Section 6.12 No Merger of Interests
    33  
Section 6.13 Waiver of Condition for Pittston Litigation
    34  
 
       
ARTICLE 7 CONDITIONS TO CLOSING
    35  
Section 7.1 Conditions of Seller to Closing
    35  
Section 7.2 Conditions of Purchaser to Closing
    36  
 
       
ARTICLE 8 CLOSING
    37  
Section 8.1 Time and Place of Closing
    37  
Section 8.2 Closing Deliveries of Seller
    37  
Section 8.3 Closing Deliveries of Purchaser
    38  
Section 8.4 Closing Payment and Post-Closing Purchase Price Adjustments
    39  
 
       
ARTICLE 9 TERMINATION AND AMENDMENT
    40  
Section 9.1 Termination
    40  
Section 9.2 Effect of Termination
    41  

-ii-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 10 INDEMNIFICATIONS; LIMITATIONS
    41  
Section 10.1 Indemnification
    41  
Section 10.2 Indemnification Actions
    43  
Section 10.3 Limitation on Actions
    45  
 
       
ARTICLE 11 MISCELLANEOUS
    46  
Section 11.1 Receipts
    46  
Section 11.2 Property Costs and Gathering Charges
    47  
Section 11.3 Counterparts
    47  
Section 11.4 Notices
    47  
Section 11.5 [Intentionally Omitted]
    48  
Section 11.6 Expenses
    48  
Section 11.7 [Intentionally Omitted]
    48  
Section 11.8 Governing Law; Jurisdiction; Court Proceedings
    48  
Section 11.9 Records
    48  
Section 11.10 Captions
    48  
Section 11.11 Waivers
    48  
Section 11.12 Assignment
    49  
Section 11.13 Entire Agreement
    49  
Section 11.14 Amendment
    49  
Section 11.15 No Third Person Beneficiaries
    49  
Section 11.16 References
    49  
Section 11.17 Construction
    50  
Section 11.18 Limitation on Damages
    50  
Section 11.19 Attorney’s Fees
    50  
Section 11.20 EPC Lease
    50  

-iii-



--------------------------------------------------------------------------------



 



     
EXHIBITS:
   
 
   
Exhibit A-1
  Leases
Exhibit A-2
  Wells
Exhibit A-3
  Contracts
Exhibit A-4
  Water Disposal Wells; Other Excluded Assets
Exhibit A-5
  Delinquent Liens for Current Taxes or Assessments
Exhibit A-6
  Delinquent Liens Arising in the Ordinary Course of Business
Exhibit A-7
  Calls on Production Under Existing Contracts
Exhibit B
  Form of Conveyance
Exhibit C
  Form of New Lease
Exhibit D
  Form of Operating Agreement
Exhibit E
  Form of Settlement Agreement
Exhibit F
  Form of Termination Agreement
Exhibit G
  Permitted Encumbrances
Exhibit H
  Seller Guaranty
Exhibit I
  Purchaser Guaranty
Exhibit J
  Form of EPC Lease
 
   
SCHEDULES:
   
 
   
Schedule 2.4
  Allocated Values
Schedule 4.2(d)
  Conflicts (Seller)
Schedule 4.4
  Consents, Approvals or Waivers (Seller)
Schedule 4.5A
  Litigation
Schedule 4.5B
  Litigation
Schedule 4.6
  Taxes and Assessments
Schedule 4.8
  Compliance with Laws
Schedule 4.9
  Contracts
Schedule 4.10
  Payments for Production
Schedule 4.11
  Production Imbalances
Schedule 4.12
  Governmental Permits
Schedule 4.13
  Outstanding Capital Commitments
Schedule 4.14
  Plugged or Abandoned Wells
Schedule 4.15
  Condition of Equipment, etc.
Schedule 4.17
  Suspense Funds
Schedule 4.18
  Casualty Events
Schedule 6.10
  Operation of Assets and Expenses Associated Therewith

-iv-



--------------------------------------------------------------------------------



 



Index of Defined Terms

      Defined Term   Section
Adjusted Purchase Price
  Section 2.2
Affiliate
  Section 1.4(a)
Agreed Interest Rate
  Section 1.4(b)
Agreement
  Preamble
Allocated Value
  Section 2.4
AMI
  Section 1.4(c)
Asserted Title Defect
  Section 3.2
Asserted Title Defect Amount
  Section 3.4(c)
Assets
  Section 1.7
Business Day
  Section 1.4(d)
Chosen Court
  Section 11.8
Claim
  Section 10.2(b)
Claim Notice
  Section 10.2(b)
Closing
  Section 8.1
Closing Date
  Section 8.1
Closing Payment
  Section 8.4(a)
Code
  Section 2.4
Combined Assets
  Section 1.2
Company
  Section 1.4(e)
Consents
  Section 4.4
Contracts
  Section 1.2(b)(ii)
Contribution Agreement
  Section 7.1(c)
Conveyance
  Section 8.2(a)
Conveyed Lease Interests
  Section 1.2(a)
Damages
  Section 10.1(d)
Defensible Title
  Section 3.2
Earned
  Section 1.5(b)
Effective Time
  Section 2.2(a)
Encumbrance
  Section 3.2
Environmental Laws
  Section 4.7
EPC Lease
  Section 1.4(f)
Equipment
  Section 1.2(b)(iv)
Event
  Section 4.1(d)
Exchange Act
  Section 1.4(f)
Excluded Assets
  Section 1.3
Execution Date
  Preamble
Existing JOA
  Section 1.4(h)
Exploration Agreement
  Section 1.4(i)
Exploration Agreement PMOG Area
  Section 1.4(j)
Future Well
  Section 1.4(k)
Gas Retention Percentage
  Section 1.4(l)
Gathering Agreement
  Section 1.4(m)

-v-



--------------------------------------------------------------------------------



 



      Defined Term   Section
Gathering Assets
  Section 1.4(n)
Gathering Charges
  Section 1.4(o)
Governmental Authority
  Section 1.4(p)
Governmental Permits
  Section 4.12
Hydrocarbons
  Section 1.4(q)
Incurred
  Section 1.5(b)
Indemnified Person
  Section 10.2(a)
Indemnifying Person
  Section 10.2(a)
LACT
  Section 1.4(r)
Laws
  Section 1.4(s)
Leases
  Section 1.2(a)
Letter of Intent
  Section 11.13
Like-Kind Exchange
  Section 6.9
Material Adverse Effect
  Section 4.1(d)
New Lease
  Section 1.7
Non-PM Assets
  Section 1.4(t)
Operating Agreement
  Section 8.2(e)
Original Lease
  Section 1.4(u)
Party; Parties
  Preamble
Party Lawsuit
  Section 7.1(e)
Permitted Encumbrances
  Section 3.3
Person
  Section 1.4(v)
Pittston
  Section 6.13(a)
Pittston Claims
  Section 6.13(a)
Pittston Litigation
  Section 7.1(e)(ii)
PM Assets
  Section 1.4(w)
PM Undeveloped Lease Interests
  Section 1.4(x)
PM Wells
  Section 1.4(y)
Pre-Closing Taxable Period
  Section 6.6(c)
Pre-Effective Time Interests
  Section 1.7
Preferential Rights
  Section 4.4
Production Taxes
  Section 1.4(z)
Properties
  Section 1.2(b)(i)
Property Costs
  Section 1.5(c)
Proration Unit
  Section 1.4(aa)
Purchaser Indemnified Persons
  Section 10.1
Purchase Price
  Section 2.1
Purchaser
  Preamble
Purchaser Successors
  Section 1.2(a)
Records
  Section 1.4(bb)
Review Well
  Section 1.4(cc)
Scheduled Transfer Requirements
  Section 4.4(a)
SEC
  Section 1.4(dd)
Securities Act
  Section 1.4(ee)
Seller
  Preamble
Seller Indemnified Persons
  Section 10.1

-vi-



--------------------------------------------------------------------------------



 



      Defined Term   Section
Seller’s knowledge
  Section 4.1(c)
Statements of Revenues and Expenses
  Section 6.11
Straddle Taxable Period
  Section 6.6(c)
Tax
  Section 1.4(ff)
Tax Return
  Section 1.4(gg)
Termination Agreement
  Section 8.2(g)
Termination Date
  Section 9.1
Title Arbitrator
  Section 3.4(f)
Title Claim Date
  Section 3.4(a)
Title Defect
  Section 3.2
Transaction Documents
  Section 11.13
Transfer Taxes
  Section 1.4(hh)
Undeveloped Lease Interests
  Section 1.4(ii)
Well Location
  Section 1.4(jj)
Wells
  Section 1.2(a)

-vii-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (this “Agreement”), dated as of April ___,
2007, (the “Execution Date”) is by and between Equitable Production Company, a
corporation organized under the Laws of the Commonwealth of Pennsylvania
(“Seller”), and Pine Mountain Oil and Gas, Inc., a corporation organized under
the Laws of the Commonwealth of Virginia (“Purchaser”). Seller and Purchaser are
sometimes referred to herein, collectively, as the “Parties” and, individually,
as a “Party.”
RECITALS:
     WHEREAS, Seller is the owner of certain interests in oil and gas properties
that are defined and described herein; and
     WHEREAS, Seller desires to sell and Purchaser desires to purchase a portion
of Seller’s right, title and interest in and to such properties on the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and of the mutual
promises, representations, warranties, covenants, conditions and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
ARTICLE 1
PURCHASE AND SALE
     Section 1.1 Purchase and Sale . On the terms and conditions contained in
this Agreement, Seller agrees to sell to Purchaser and Purchaser agrees to
purchase and accept from Seller the Assets. Seller further agrees to transfer to
Purchaser and Purchaser agrees to accept from Seller the Pre-Effective Time
Interests as contemplated by Section 1.7 hereof.
     Section 1.2 Combined Assets. “Combined Assets” means the following:
     (a) an undivided one-half (1/2) of all of Seller’s interest in and to those
leases identified on Exhibit A-1 attached hereto (including without limitation,
in accordance with Section 11.20, Seller’s interest as lessee under the EPC
Lease, but for the avoidance of doubt, excluding its interest as lessor
thereunder) (such undivided one-half (1/2) interest in such leases, the
“Leases”), provided that, with respect to each of the wellbores of the wells
identified on Exhibit A-2 attached hereto (collectively, the “Wells”) and the
Proration Unit currently existing or to be formed therefor, such interest shall
be reduced or increased to the extent necessary to cause: (i) effective as of
the Effective Time: (A) Purchaser and all Persons holding any working interest
in such Well and the Proration Unit currently existing or that was formed
previously held by Purchaser or any of its Affiliates (all such Persons,
“Purchaser Successors”), to collectively hold, the interest in the wellbore of
such Well specified under the column titled “Purchaser Effective Time Interest”
on Exhibit A-2 and the same interest in the Proration Unit currently existing or

-1-



--------------------------------------------------------------------------------



 



to be formed for such Well; and (B) Seller to hold the interest in the wellbore
of such Well specified under the column titled “Seller Effective Time Interest”
on Exhibit A-2 and the same interest in the Proration Unit currently existing or
to be formed for such Well; and (ii) effective as of the Closing: (A) Purchaser
and all Purchaser Successors to collectively hold the interest in the wellbore
of such Well specified under the column titled “Purchaser Closing Interest” on
Exhibit A-2 and the same interest in the Proration Unit currently existing or to
be formed for such Well; and (B) Seller to hold the interest in the wellbore of
such Well specified under the column titled “Seller Closing Interest” on
Exhibit A-2 and the same interest in the Proration Unit currently existing or to
be formed for such Well (the interests to be transferred to Purchaser described
in this Section 1.2(a), the “Conveyed Lease Interests”);
     (b) that portion of Seller’s right, title and interest corresponding to the
Conveyed Lease Interests in and to the following:
     (i) all pooled, communitized or unitized acreage, including acreage in
units formed or prescribed by regulatory order, associated with the Leases or
Wells (that portion of Seller’s right, title and interest in such acreage
corresponding to the Conveyed Lease Interests, together with the Conveyed Lease
Interests, the “Properties”), and all tenements, hereditaments and appurtenances
associated therewith;
     (ii) all contracts listed on Exhibit A-3 (that portion of Seller’s right,
title and interest in such contracts corresponding to the Properties, the
“Contracts”);
     (iii) all easements, licenses, servitudes, rights-of-way, surface leases
and other surface rights appurtenant to, and used or held for use primarily in
connection with, the Properties or other Combined Assets, but excluding any of
the foregoing to the extent that (1) transfer is restricted by third-party
agreement or applicable Law, (2) Seller is unable to obtain, using commercially
reasonable efforts, a waiver of, or otherwise satisfy, such transfer restriction
(provided that Seller shall not be required to provide consideration or
undertake obligations to or for the benefit of the holders of such rights in
order to obtain any necessary consent or waiver), and (3) the failure to obtain
such waiver or satisfy such transfer restriction would cause a termination of
such instrument or a material impairment of the rights thereunder; and
     (iv) all equipment, machinery, fixtures, well lines, pipelines and other
tangible personal property and improvements located on the Properties or used or
held for use primarily in connection with the ownership or operation of the
Properties or other Combined Assets, but excluding any such items at and
downstream of any wellsite metering equipment associated with any Well
(including such wellsite metering equipment and any gathering lines, pipelines,
well lines and compressors downstream of such wellsite metering equipment), and
any such items included in the Excluded Assets (that portion of Seller’s right,

-2-



--------------------------------------------------------------------------------



 



title and interest in such equipment, machinery, fixtures and other tangible
personal property and improvements corresponding to the Properties, and subject
to such exclusions, the “Equipment”).
     Section 1.3 Excluded Assets. Notwithstanding anything to the contrary
contained herein, the Combined Assets shall not include, and the following are
excepted, reserved and excluded from the transactions contemplated hereby
(collectively, the “Excluded Assets”):
     (a) all water disposal wells, and any transfer facility, loadout facility
or other facility associated with such water disposal wells, located on the
Leases or used in connection with the disposal of produced water derived from or
otherwise attributable to any of the Wells, including those water disposal wells
and associated facilities described on Exhibit A-4;
     (b) (i) computers and peripheral equipment related to such computers; (ii)
communication and telecommunication equipment including but not limited to
radios, towers, and networking equipment; (iii) custom applications and
databases; (iv) measurement and data collection devices; and (v) software and
associated licenses, including but not limited to any software relating to the
SCADA System, Enertia, Altra, Flow-Cal, Talon, Aries, Production Access,
Pre-drill Manager, Geographix, Synergy, and CygNet;
     (c) all rights and all obligations of Seller with respect to any refund or
payment of Taxes or other costs or expenses borne by Seller or Seller’s
predecessors in interest and title attributable to the Assets and the period
prior to the Effective Time;
     (d) all rights and all obligations of Seller with respect to the claims and
causes of action relating to the Assets that accrued or arose prior to the
Effective Time (other than claims or causes of action for proceeds to which
Purchaser is entitled under Section 1.5(b));
     (e) Seller’s area-wide bonds, permits and licenses (including all Federal
Communications Commission licenses) or other permits, licenses or authorizations
used in the conduct of Seller’s business generally;
     (f) the Gathering Assets;
     (g) all fee mineral interests in Hydrocarbons; and
     (h) those other assets and interests identified on Exhibit A-4.
     Section 1.4 Certain Definitions. As used herein:
     (a) “Affiliate” means, with respect to any Person, a Person that directly
or indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning (i) the power to direct the vote of
more than fifty percent (50%) of the voting shares or other securities of such
Person through ownership, pursuant

-3-



--------------------------------------------------------------------------------



 



to a written agreement, or otherwise or (ii) the power to direct the management
and policies of a Person through ownership of voting shares or other securities,
pursuant to a written agreement, or otherwise. For the purposes of this
Agreement, the Company shall not be considered an Affiliate of either Party or
such Party’s Affiliates.
     (b) “Agreed Interest Rate” means the lesser of (i) five percent (5%) per
annum and (ii) the maximum rate allowed by applicable Laws.
     (c) “AMI” has the meaning set forth in the Operating Agreement.
     (d) “Business Day” means any day other than a Saturday, a Sunday, or a day
on which banks are closed for business in Pittsburgh, Pennsylvania or Fort
Worth, Texas.
     (e) “Company” means Nora Gathering, LLC, a limited liability company
organized under the Laws of the State of Delaware.
     (f) “EPC Lease” means a Hydrocarbons lease in substantially the form
attached hereto as Exhibit “J”.
     (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (h) “Existing JOA” means the Coalbed Methane Gas Operating Agreement dated
as of August 1, 1994 and the Conventional Gas (Non-Coalbed Gas) Operating
Agreement dated as of August 1, 1994.
     (i) “Exploration Agreement” means the Coalbed Gas Exploration and
Development Agreement dated as of April 5, 1988, together with and as amended,
supplemented and modified from time to time by various amendments and
supplemental agreements thereto, including (i) the Amendment to Coalbed Gas
Exploration and Development Agreement dated as of December 12, 1990, (ii) the
Second Amendment to Coalbed Gas Exploration and Development Agreement dated as
of August 26, 1994, (iii) the Third Amendment to Coalbed Gas Exploration and
Development Agreement dated as of June 10, 1996, (iv) the Fourth Amendment to
Coalbed Gas Exploration and Development Agreement dated as of July 10, 1997, and
(v) the Fifth Amendment to Coalbed Gas Exploration and Development Agreement
dated as of December 31, 1998.
     (j) “Exploration Agreement PMOG Area” means the areas covered by the
Exploration Agreement under which PMOG or any of its Affiliates holds, or leases
from third Persons not affiliated with Seller, the mineral interest.
     (k) “Future Well” shall mean a well to be drilled in the future upon a Well
Location, which (for the purposes of determining Defensible Title thereto and
any Title Defects associated therewith pursuant to this Agreement) shall be
treated as if such well had been drilled and completed and was in existence as
of the date of this Agreement.
     (l) “Gas Retention Percentage” has the meaning set forth in the Gathering
Agreement.

-4-



--------------------------------------------------------------------------------



 



     (m) “Gathering Agreement” has the meaning set forth in the Contribution
Agreement.
     (n) “Gathering Assets” has the meaning set forth in that certain
Contribution Agreement of even date herewith between Seller, Equitable Gathering
Equity, LLC, Purchaser and the Company.
     (o) “Gathering Charges” means the Gathering Rate (as defined in the
Gathering Agreement) and all other charges set forth in the Gathering Agreement,
except the Gas Retention Percentage, chargeable in connection with Hydrocarbons
produced from the Assets for the gathering services provided by Seller or its
Affiliates through the Gathering Assets, which charges shall be determined as if
the Gathering Agreement was in place effective as of the Effective Time.
     (p) “Governmental Authority” means any government and/or any political
subdivision thereof, including departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities.
     (q) “Hydrocarbons” means all oil, gas, coalbed methane gas and other
associated hydrocarbons.
     (r) “LACT” means Lease Automatic Custody Transfer.
     (s) “Laws” means all laws, statutes, rules, regulations, ordinances,
orders, requirements and codes of Governmental Authorities.
     (t) “Non-PM Assets” means all Assets other than the PM Assets.
     (u) “Original Lease” means that certain Agreement, dated as of July 25,
1972, between The Pittston Company (the predecessor in interest to Purchaser),
as lessor, and Philadelphia Oil Company (the predecessor in interest to Seller),
as lessee (together with and as amended, supplemented and modified from time to
time by various amendments and supplemental agreements thereto, including
(i) the Supplemental Agreement, dated as of January 19, 1976, between The
Pittston Company and Philadelphia Oil Company, (ii) the Supplemental Agreement
II, dated as of August 24, 1978, between The Pittston Company and Philadelphia
Oil Company, (iii) the Supplemental Agreement III, dated as of January 1, 1986,
between The Pittston Company and Philadelphia Oil Company, (iv) the First
Amendment to Supplemental Agreement III, dated as of August 26, 1994, and
effective August 1, 1994 between Purchaser and Equitable Resources Exploration,
Inc., (v) the Supplemental Agreement IV, dated as of February 3, 1997, between
Purchaser and Equitable Resources Energy Company — Eastern Region, (vi) the
Additional Acreage Agreement, dated as of January 1, 1986, between The Pittston
Company and Equitable Resources Energy Company, (vii) the Amendment to the
Additional Acreage Agreement, dated as of January 1, 1987, between Purchaser and
Equitable Resources Energy Company, (viii) the Second Amendment to the
Additional Acreage Agreement, dated as of April 11, 1988, and effective
January 1, 1988 between Purchaser and Equitable Resources Exploration, Inc.,
(ix) the Third Amendment to the Additional Acreage

-5-



--------------------------------------------------------------------------------



 



Agreement, dated as of February 26, 1993, and effective January 1, 1993 between
Purchaser and Equitable Resources Exploration, Inc., (x) the Fourth Amendment to
the Additional Acreage Agreement, dated as of August 26, 1994, between Purchaser
and Equitable Resources Exploration, Inc., (xi) the Fifth Amendment to the
Additional Acreage Agreement, dated as of March 21, 1995, and effective
January 1, 1995 between Purchaser and Equitable Resources Exploration, Inc.,
(xii) the Sixth Amendment to the Additional Acreage Agreement, dated as of
June 10, 1996, and effective December 31, 1995 between Purchaser and Equitable
Resources Exploration, Inc., (xiii) the Seventh Amendment to the Additional
Acreage Agreement, effective as of December 31, 1996, between Purchaser and
Equitable Resources Energy Company, (xiv) the Eighth Amendment to the Additional
Acreage Agreement, dated as of December 29, 1997, and effective December 31,
1997 between Purchaser and Equitable Resources Energy Company, (xv) the Ninth
Amendment to the Additional Acreage Agreement, dated as of November 25, 1999,
and effective December 31, 1999 between Purchaser and Seller, and (xvi) the
Tenth Amendment to the Additional Acreage Agreement, dated as of May 3, 2005,
and effective as of January 1, 2000, between Purchaser and Seller.
     (v) “Person” means any individual, corporation, partnership, limited
liability company, trust, estate, Governmental Authority or any other entity.
     (w) “PM Assets” means all PM Undeveloped Lease Interests and all PM Wells.
     (x) “PM Undeveloped Lease Interests” means all Undeveloped Lease Interests
in which Purchaser or its Affiliates possessed or has the right to possess any
part of the working interest or lessor interest as of the Execution Date. For
avoidance of doubt, Undeveloped Lease Interests under the Original Lease and any
portion of the Exploration Agreement PMOG Area that constitutes an Undeveloped
Lease Interest shall be deemed to be PM Undeveloped Lease Interests for all
purposes of this Agreement.
     (y) “PM Wells” means all Wells in which Purchaser or its Affiliates
possessed or has the right to possess any part of the working interest or lessor
interest as of the Execution Date. For the avoidance of doubt, the Wells listed
under “PM Wells” on Exhibit A-2 shall be deemed PM Wells for all purposes of
this Agreement.
     (z) “Production Taxes” means ad valorem, property, severance, production
and similar Taxes based upon or measured by the ownership or operation of the
Assets or the production of Hydrocarbons therefrom, but excluding any other
Taxes
     (aa) “Proration Unit” means, for any Well (i) the acreage unit size as
shown in the pooling or unit designation for such Well filed in the real
property records in the county in which such Well is located, or if no such
designation is filed, as permitted with the state regulatory agency (or as shown
on the issued well permit) for such Well; provided that if no such acreage size
is provided pursuant to any of the foregoing, then “Proration Unit” means, for
any Well, the minimum acreage unit size permitted by applicable Law for such
Well and (ii) the producing interval or targeted producing interval for such
Well.

-6-



--------------------------------------------------------------------------------



 



     (bb) “Records” means all lease files, land files, well files, gas and oil
sales contract files, gas processing files, division order files, abstracts,
title opinions, land surveys, geologic and geophysical data (excluding
interpretations thereof) and files and all other books, records, data, files,
maps and accounting records to the extent relating primarily to the Properties
or other Combined Assets, excluding however, (A) any record to the extent that:
(1) disclosure of such record is restricted by third-party agreement or
applicable Law, (2) Seller is unable to obtain, using commercially reasonable
efforts, a waiver of, or otherwise satisfy, such disclosure restriction
(provided that Seller shall not be required to provide consideration or
undertake obligations to or for the benefit of the holders of such rights in
order to obtain any necessary consent or waiver) and (3) the failure to obtain
such waiver or satisfy such disclosure restriction would cause a termination of
such instrument or a material impairment of the rights thereunder; (B) computer
software; (C) all legal records and legal files of Seller (other than (x) title
opinions and (y) Contracts) and all other work product of and attorney-client
communications with any of Seller’s legal counsel; (D) records relating to the
sale of the Assets, including bids received from and records of negotiations
with third Persons; (E) any other records to the extent constituting Excluded
Assets; and (F) contracts and agreements of no further force and effect as of
the Effective Time.
     (cc) “Review Well” shall mean a Well or a Future Well, as the context
requires.
     (dd) “SEC” means the U.S. Securities and Exchange Commission.
     (ee) “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
     (ff) “Tax” means all taxes, including income tax, surtax, remittance tax,
presumptive tax, net worth tax, production tax, pipeline transportation tax,
value added tax, withholding tax, gross receipts tax, windfall profits tax,
profits tax, severance tax, personal property tax, real property tax, sales tax,
service tax, transfer tax, use tax, excise tax, premium tax, customs duties,
stamp tax, motor vehicle tax, entertainment tax, insurance tax, capital stock
tax, franchise tax, occupation tax, payroll tax, employment tax, social
security, unemployment tax, disability tax, alternative or add-on minimum tax,
estimated tax, and any other assessments, duties, fees, or levies imposed by a
Governmental Authority, together with any interest, fine or penalty thereon, or
addition thereto.
     (gg) “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, required to be filed
with any Governmental Authority.
     (hh) “Transfer Taxes” means all transfer, sales, use, documentary, stamp
duty, conveyance and other similar Taxes, duties, fees or charges.

-7-



--------------------------------------------------------------------------------



 



     (ii) “Undeveloped Lease Interests” means any Lease, acreage, area
(including the Exploration Agreement PMOG Area) or portion thereof included in
the Properties that is not included in a Proration Unit corresponding to a Well.
     (jj) “Well Location” shall mean each lease/tract location identified on
Exhibit A-2.
     Section 1.5 Effective Time; Proration of Costs and Revenues.
     (a) Title and interest in and to the Combined Assets shall be transferred
from Seller to Purchaser at the Closing, but certain financial benefits and
burdens in respect of the Assets shall be transferred effective as of the
Effective Time, as described below. Notwithstanding anything to the contrary
herein, financial benefits and burdens in respect of the Pre-Effective Time
Interests prior to the Effective Time shall not be modified or changed from the
manner in which such benefits and burdens were treated in the period prior to
the Effective Time by the provisions of this Section 1.5.
     (b) Purchaser shall be entitled to all production of Hydrocarbons from or
attributable to the Assets on and after the Effective Time (and all products and
proceeds attributable thereto), and to all other income, proceeds, receipts and
credits earned with respect to the Assets on and after the Effective Time, and
shall be responsible for (and entitled to any refunds with respect to) all
Property Costs incurred on and after the Effective Time (provided that
Purchaser’s entitlement to production, income, proceeds, receipts, and credits
earned with respect to, and responsibility for and entitlement to refunds with
respect to Property Costs relating to, certain of the Assets shall be adjusted
as of Closing in the manner described in Section 2.2). Seller shall be entitled
to all production of Hydrocarbons from or attributable to the Assets prior to
the Effective Time (and all products and proceeds attributable thereto), and to
all other income, proceeds, receipts and credits earned with respect to the
Assets prior to the Effective Time, and shall be responsible for (and entitled
to any refunds with respect to) all Property Costs incurred prior to the
Effective Time (provided that Seller’s entitlement to production, income,
proceeds, receipts, and credits earned with respect to, and responsibility for
and entitlement to refunds with respect to Property Costs relating to, certain
of the Assets shall be adjusted as of Closing in the manner described in
Section 2.2). “Earned” and “incurred”, as used in this Agreement, shall be
interpreted in accordance with United States generally accepted accounting
principles (as published by the Financial Accounting Standards Board) and
Council of Petroleum Accountants Societies (COPAS) standards.
     (c) “Property Costs” means all operating expenses (including costs of
insurance and Production Taxes), capital expenditures incurred in the ownership
and operation of the Assets in the ordinary course of business, and overhead
costs charged to the Assets under the applicable operating agreement or if none,
charged to the Assets on the same basis as Seller has historically charged under
the Existing JOA. “Property Costs” as used herein shall not include the
Gathering Charges.

-8-



--------------------------------------------------------------------------------



 



     (d) For purposes of allocating production (and accounts receivable with
respect thereto), under this Section 1.5, (i) liquid Hydrocarbons shall be
deemed to be “from or attributable to” the Assets when they pass through the
pipeline flange connecting into the storage facilities located on the Leases or,
if there are no such storage facilities, when they pass through the LACT meters
or similar meters at the point of entry into the pipelines through which they
are transported from the Leases, and (ii) gaseous Hydrocarbons shall be deemed
to be “from or attributable to” the Assets when they pass through the delivery
point sales meters or similar meters at the point of entry into the pipelines
through which they are transported from the Leases. Seller shall utilize
reasonable interpolative procedures to arrive at an allocation of production
when exact meter readings are not available. Production Taxes, surface use fees,
insurance premiums and other Property Costs that are paid periodically shall be
prorated based on the number of days in the applicable period falling before, or
at and after, the Effective Time, except that Production Taxes measured by units
of production shall be prorated based on the amount of Hydrocarbons actually
produced, purchased or sold, as applicable, before, or at and after, the
Effective Time. In each case, Purchaser shall be responsible for the portion
allocated to the period on and after the Effective Time and Seller shall be
responsible for the portion allocated to the period before the Effective Time.
     Section 1.6 Back-In Interests. Purchaser acknowledges and agrees that any
and all existing back-in rights of the Purchaser or its Affiliates to an
additional or increased working interest in the Wells listed in Exhibit A-2 to
which Purchaser was entitled pursuant to the Existing JOA shall be extinguished
in full, and any liabilities or rights associated with such back-in rights shall
cease to exist and shall no longer be enforceable.
     Section 1.7 Pre-Effective Time Interests and Assets. Immediately prior to
the Closing, Purchaser and Seller are the owners of certain working interests
relating to lands subject to the Original Lease and the Exploration Agreement.
As part of this Agreement and the transactions contemplated hereby (as well as
other transactions between the Parties and their Affiliates), the Parties desire
to enter into a new lease agreement in substantially the form attached hereto as
Exhibit C (the “New Lease”), effective as of the Closing Date, with Purchaser as
the lessor and Seller as the lessee, and to terminate the Original Lease, the
Exploration Agreement and certain related agreements, effective as of the
Closing Date. In addition to the working interests in the Leases and Review
Wells and the related assets that Purchaser is purchasing from Seller under this
Agreement (as such working interests are more particularly described in the
column titled “Conveyed Working Interest” on Exhibit A-2 and the corresponding
undivided interests in the Combined Assets associated therewith, the “Assets”).
For purposes of clarification, the Parties acknowledge that each Party may
currently own some of the interests that will be conveyed or cross conveyed
under the Conveyance and that the Conveyance is intended to stipulate and
clarify as of the Closing the interests that each of the Parties will own as of
the Closing. In order to reflect Purchaser’s pre-Effective Time working
interests in the Wells drilled under the Original Lease and/or the Exploration
Agreement, Seller, as the lessee under the New Lease, will enter into such
conveyances (including the Conveyance) with Purchaser to confirm the
pre-Effective Time working interests of Purchaser in such Wells and related
assets that will be subject to the New Lease (as such pre-Effective Time working
interests are more particularly described in the column titled “Purchaser
Pre-Effective Time Working Interest” on Exhibit A-2 and the corresponding
undivided interests included in the Combined Assets associated therewith, the
“Pre-Effective Time Interests”). The Parties acknowledge that the Assets and the
Pre-Effective Time Interests together constitute the Combined Assets and the
term “Assets” as defined in this Agreement shall be the Combined Assets
excluding the Pre-Effective Time

-9-



--------------------------------------------------------------------------------



 



Interests, and upon Closing, Purchaser and all Purchaser Successors shall
collectively hold the interest in each Review Well identified on Exhibit A-2 as
the “Purchaser Closing Interest” for such Review Well and the same interest in
the Proration Unit for such Review Well, and Seller shall hold the interest in
each Review Well identified on Exhibit A-2 as the “Seller Closing Interest” for
such Review Well and the same interest in the Proration Unit for such Review
Well. Further, the parties acknowledge that certain existing wells drilled by
PMOG or its predecessors upon the lands covered by the Original Lease were
excluded under the Original Lease and are being excluded under the New Lease (as
more particularly described therein), and such excluded wells shall not be part
of the Combined Assets, Assets or Pre-Effective Time Interests.
     Section 1.8 Intentions of the Parties. The Parties acknowledge that it is
their intent that (a) Seller transfer to Purchaser and Purchaser accept as of
the Effective Time an undivided one-half (1/2) of Seller’s interest existing as
of the Closing Date in all leases (including without limitation Seller’s
interest as lessee under the EPC Lease, but for the avoidance of doubt,
excluding its interest as lessor thereunder) included in Buchanan, Russell and
Dickenson Counties, Virginia (excluding any interests in the lands and
properties excluded from the AMI) and (b) pursuant to the Conveyance, Purchaser
shall cross convey to Seller such interest in such leases (but excluding its
interest as lessor under the Original Lease or the New Lease), such that the
respective interests of the Parties in such leases as lessees thereunder shall
be equal as of the Effective Time, whether or not such leases are included in or
accurately described on Exhibit A-1. The Parties further acknowledge and agree
that it is their intent that, notwithstanding anything herein to the contrary,
to the extent that there are any Wells in which both Seller and Purchaser
currently have a working interest that exist upon any Leases or within the AMI
and that are not described on Exhibit A-2, the respective interests of the
Parties in such Wells shall be the same interests as the Parties have in such
Wells as of the date hereof; provided, however, if any such Well has been
drilled by Seller upon the Leases or within the AMI on or after the Effective
Time, then the Parties agree that their respective interests in such Wells and
the Proration Units therefor as of the Effective Time shall be equal.
ARTICLE 2
PURCHASE PRICE
     Section 2.1 Purchase Price. The purchase price for the Assets (the
“Purchase Price”) shall be Two Hundred and Sixty-Two Million Dollars
(US$262,000,000), adjusted as provided in Section 2.2.

-10-



--------------------------------------------------------------------------------



 



     Section 2.2 Adjustments to Purchase Price. The Purchase Price shall be
adjusted as follows:
     (a) Decreased by the aggregate amount of the following proceeds received by
Seller attributable to the Assets on and after 12:01 a.m. local time where the
Assets are located on June 1, 2006 (the “Effective Time”):
     (i) proceeds from the sale of Hydrocarbons produced from or attributable to
the Assets (less any royalties, overriding royalties net profits interests and
other similar burdens payable out of the production of Hydrocarbons from the
Assets or the proceeds thereof which are not included in “Property Costs”); and
     (ii) any other proceeds received by Seller attributable to the Assets;
     (b) Decreased in accordance with Section 3.4;
     (c) Decreased in accordance with Section 3.5;
     (d) Increased by the amount of all Property Costs attributable to the
Assets on and after the Effective Time which are incurred and paid by Seller
excluding, however, any amounts deducted pursuant to Section 2.2(a)(i) above;
     (e) [Intentionally omitted].
     (f) Increased by the amount of the Gathering Charges attributable to the
Assets on and after the Effective Time;
     (g) Decreased by Six Hundred Thousand Dollars (US$600,000) to represent an
adjustment (i) to the gathering rate paid by Purchaser in connection with
gathering services on the Gathering Assets provided by Seller and its Affiliates
prior to the Effective Time, (ii) for certain pre-Effective Time capital
expenditures and (iii) for the Parties’ agreement regarding resolution of the
Pittston Litigation; and
     (h) Decreased by an amount equal to the difference between the
(i) aggregate amount paid by Purchaser for gathering services on the Gathering
Assets provided by Seller and its Affiliates for the period from (and including)
the Effective Time until the Closing with respect to the Pre-Effective Time
Interests, and (ii) the aggregate amount that would have been paid by Purchaser
for gathering services on the Gathering Assets provided by Seller and its
Affiliates for the period from (and including) the Effective Time until the
Closing with respect to the Pre-Effective Time Interests if Purchaser would have
been charged the Gathering Charges for such services.
     The Purchase Price, adjusted as set forth in this Section 2.2, shall be the
“Adjusted Purchase Price.”

-11-



--------------------------------------------------------------------------------



 



     Section 2.3 Effect of Purchase Price Adjustments. The adjustment described
in Section 2.2(a) shall serve to satisfy, up to the amount of the adjustment,
Purchaser’s entitlement under Section 1.5 to Hydrocarbon production from or
attributable to the Assets between the Effective Time and the Closing and to
other income, proceeds, receipts and credits earned with respect to the Assets
between the Effective Time and the Closing, and Purchaser shall not have any
separate rights to receive any production or income, proceeds, receipts and
credits with respect to which an adjustment has been made. Similarly, the
adjustment described in Section 2.2(d) shall serve to satisfy, up to the amount
of the adjustment, Purchaser’s obligation under Section 1.5 to pay Property
Costs attributable to the ownership and operation of the Assets which are
incurred between the Effective Time and the Closing, and Purchaser shall not be
separately obligated to pay for any Property Costs with respect to which an
adjustment has been made.
     Section 2.4 Allocation of Purchase Price. Schedule 2.4 sets forth the
agreed allocation of the unadjusted Purchase Price among the Assets, which has
been made in accordance with Section 1060 of the Internal Revenue Code of 1986,
as amended (the “Code”), and the Treasury regulations thereunder. The “Allocated
Value” for any Asset shall equal the portion of the unadjusted Purchase Price
allocated to such Asset on Schedule 2.4, increased or decreased as described in
this Section 2.4. Any adjustments to the Purchase Price other than the
adjustments provided for in Section 2.2(b) and Section 2.2(c) shall be applied
on a pro rata basis to the amounts set forth on Schedule 2.4 for all Assets.
After all such adjustments are made, any adjustments to the Purchase Price
pursuant to Section 2.2(b) and Section 2.2(c) shall be applied to the amounts
set forth in Schedule 2.4 for the particular affected Assets. Seller and
Purchaser have accepted such Allocated Values for purposes of this Agreement and
the transactions contemplated hereby, however, neither Seller nor Purchaser make
any representation or warranty as to the accuracy of such Allocated Values.
Seller and Purchaser agree (a) that the Allocated Values shall be used by Seller
and Purchaser as the basis for reporting asset values and other items for
purposes of all applicable Tax returns, and (b) that neither they nor their
Affiliates will take positions inconsistent with the Allocated Values in notices
to Governmental Authorities, in audit or other proceedings with respect to
Taxes, in notices to preferential purchaser right holders, or in other documents
or notices relating to the transactions contemplated by this Agreement.
ARTICLE 3
TITLE MATTERS
     Section 3.1 Title.
     (a) The Conveyance shall contain a special warranty of title against every
Person lawfully claiming or to claim the interest to be conveyed by Seller to
Purchaser or any part thereof by, through and under Seller and its Affiliates,
but not otherwise, subject to Permitted Encumbrances, but shall otherwise be
without warranty of title, express, implied or statutory, except that the
Conveyance shall transfer to Purchaser all rights or actions on title warranties
given or made by Seller’s predecessors (other than Affiliates of Seller), to the
extent Seller may legally transfer such rights.

-12-



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary in Section 3.1(a) and the
Conveyance, Section 3.4 shall provide Purchaser’s exclusive remedy in respect of
Asserted Title Defects reported in accordance with this Article 3, and,
Purchaser shall not be entitled to make any claims against Seller or any of its
Affiliates under Seller’s special warranty of title in the Conveyance against
any such Asserted Title Defect. Except to the extent expressly provided herein
(including Purchaser’s rights with respect to any breach of Seller’s covenant
under Section 6.10(f) and Purchaser’s rights under this Article 3) and except
under the special warranty of title set forth in the Conveyance, Purchaser shall
not be entitled to make any claims against Seller or any of its Affiliates with
respect to any Title Defects to the extent that such Title Defects pertain to
the PM Assets (provided that if such Title Defects affect both the PM Assets and
the other Assets, then Purchaser shall be entitled to any and all of its rights
and remedies with respect to such Title Defects insofar and only insofar as such
Title Defects affect such other Assets).
     Section 3.2 Definition of Defensible Title. As used in this Agreement, the
term “Defensible Title” means that title of Seller with respect to the Assets
which, subject to Permitted Encumbrances:
     (a) entitles Seller to receive throughout the duration of the productive
life of any Review Well (after satisfaction of all royalties, overriding
royalties, nonparticipating royalties, net profits interests or other similar
burdens on or measured by production of Hydrocarbons), not less than the
“Conveyed Net Revenue Interest” share shown in Exhibit A-2 for such Review Well
of all Hydrocarbons produced and sold from such Review Well, as applicable,
except (solely to the extent that such actions do not cause a breach of Seller’s
covenants under Section 6.10 hereof) decreases in connection with those
operations in which, from or after the date of this Agreement, Seller may be a
nonconsenting co-owner, decreases resulting from the establishment or amendment
of pools or units from and after the date of this Agreement, and decreases
required to allow other working interest owners to make up past underproduction
or pipelines to make up past underdeliveries;
     (b) obligates Seller to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, a Review Well not
greater than the “Conveyed Working Interest” shown in Exhibit A-2 for such
Review Well without increase throughout the productive life of such Review Well,
as applicable, except as stated in Exhibit A-2, respectively, and except
increases resulting from contribution requirements with respect to defaulting
co-owners under applicable operating agreements and increases that are
accompanied by at least a proportionate increase in Seller’s net revenue
interest; and
     (c) is free and clear of all Encumbrances.
     As used in this Agreement, the term “Encumbrance” means any lien, charge,
encumbrance, irregularity or other defect (including a discrepancy or error in
net revenue interest or working interest as set forth in Exhibit A-2 for a
Review Well). The term “Title Defect” means, with respect to any Asset that is a
Non-PM Asset, any Encumbrance that would cause

-13-



--------------------------------------------------------------------------------



 



Seller not to have Defensible Title to such Non-PM Asset, and with respect to
any Asset that is a PM Asset, the term “Title Defect” means any Encumbrance
created by, through or under Seller or any of its Affiliates that would cause
Seller not to have Defensible Title to such PM Asset. The term “Asserted Title
Defect” means a Title Defect reported by Purchaser pursuant to Section 3.4
hereof.
     Section 3.3 Definition of Permitted Encumbrances. As used herein, the term
“Permitted Encumbrances” means any or all of the following:
     (a) lessors’ royalties and any overriding royalties, reversionary interests
and other burdens on production of Hydrocarbons to the extent that they do not,
individually or in the aggregate, reduce the “Conveyed Net Revenue Interest”
below that shown in Exhibit A-2 with respect to any Review Well or increase the
“Conveyed Working Interest” above that shown in Exhibit A-2 with respect to any
Review Well without at least a proportionate increase in the net revenue
interest for such Review Well;
     (b) all Contracts, to the extent that they do not, individually or in the
aggregate, reduce the “Conveyed Net Revenue Interest” below that shown in
Exhibit A-2 with respect to any Review Well or increase the “Conveyed Working
Interest” above that shown in Exhibit A-2 with respect to any Review Well
without at least a proportionate increase in the net revenue interest for such
Review Well;
     (c) Preferential Rights;
     (d) third-party consent requirements and similar restrictions with respect
to which waivers or consents are obtained by Seller from the appropriate parties
prior to the Closing Date or the appropriate time period for asserting the right
has expired or which are expressly not required to be satisfied prior to a
transfer;
     (e) liens for current Taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions and listed on
Exhibit A-5;
     (f) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by law), or if delinquent, being contested in good faith by appropriate
actions and listed on Exhibit A-6;
     (g) all rights to consent, by required notices to, filings with, or other
actions by Governmental Authorities in connection with the sale or conveyance of
oil and gas leases, licenses, concessions, production sharing agreements or
interests therein if they are customarily obtained subsequent to the sale or
conveyance;
     (h) rights of reassignment arising upon final intention to abandon or
release the Leases included in the Proration Unit for such Review Well;

-14-



--------------------------------------------------------------------------------



 



     (i) easements, rights-of-way, servitudes, permits and other rights in
respect of surface and subsurface operations not involving the extraction of
Hydrocarbons to the extent that they do not, individually or in the aggregate
(i) reduce the “Conveyed Net Revenue Interest” below that shown in Exhibit A-2
with respect to any Review Well, (ii) increase the “Conveyed Working Interest”
above that shown in Exhibit A-2 with respect to any Review Well without at least
a proportionate increase in the “Conveyed Net Revenue Interest” for such Review
Well, or (iii) materially detract from the value of, or materially interfere
with the use, ownership or operation of, any Review Well subject thereto or
affected thereby (as currently used, owned and operated) and which would be
accepted by a reasonably prudent purchaser engaged in the business of owning and
operating oil and gas properties in the Appalachian Basin;
     (j) calls on production under existing Contracts that are listed on
Exhibit A-7;
     (k) all rights reserved to or vested in any Governmental Authority to
control or regulate any of the Wells or Undeveloped Lease Interests in any
manner and all obligations and duties under all applicable Laws or under any
franchise, grant, license or permit issued by any such Governmental Authority;
     (l) any Encumbrance which is discharged by Seller at or prior to Closing;
     (m) any rights related to coal, coal seams or coal mining, whether
statutory or otherwise, other than rights to explore for, develop and produce
coalbed methane and associated Hydrocarbons and rights attendant thereto;
     (n) any matters shown on Exhibit G; and
     (o) any other Encumbrances which do not, individually or in the aggregate,
(i) reduce the “Conveyed Net Revenue Interest” below that shown in Exhibit A-2
with respect to any Review Well, (ii) increase the “Conveyed Working Interest”
above that shown in Exhibit A-2 with respect to any Review Well without at least
a proportionate increase in the net revenue interest for such Review Well, or
(iii) materially detract from the value of or materially interfere with the use,
ownership or operation of the Review Wells subject thereto or affected thereby
(as currently used, owned or operated) and which would be accepted by a
reasonably prudent purchaser engaged in the business of owning and operating oil
and gas properties in the Appalachian Basin.
     Section 3.4 Notice of Asserted Title Defects; Defect Adjustments.
     (a) To assert a claim of a Title Defect prior to Closing, Purchaser must
deliver a claim notice to Seller on or before 5:00 p.m. EDT on April 25, 2007
(the “Title Claim Date”), except as otherwise provided under Section 3.5 or
Section 3.6; provided that Purchaser agrees to furnish Seller at the end of
every week period following the execution of this Agreement and prior to the
Title Claim Date with a claim notice if any officer of Purchaser or its
Affiliates discovers or learns of any Title Defect during such period. Each such
notice shall be in writing and shall include (i) a description of the Asserted
Title Defect(s), (ii) the Wells and/or Undeveloped Lease Interests affected,

-15-



--------------------------------------------------------------------------------



 



(iii) the Allocated Values of the Wells and/or Undeveloped Lease Interests
subject to such Asserted Title Defect(s), (iv) supporting documents reasonably
necessary for Seller (as well as any title attorney or examiner hired by Seller)
to verify the existence of such Asserted Title Defect(s) and (v) the amount by
which Purchaser reasonably believes the Allocated Values of those Wells and/or
Undeveloped Lease Interests are reduced by such Asserted Title Defect(s) and the
computations and information upon which Purchaser’s belief is based. Subject to
Purchaser’s rights under the special warranty of title described in
Section 3.1(a) and its rights with respect to any breach of Seller’s covenant
under Section 6.10(f), Purchaser shall be deemed to have waived all Title
Defects of which Seller has not been given notice on or before the Title Claim
Date.
     (b) In the event that Purchaser notifies Seller of a Title Defect before
the Title Claim Date, Seller shall have the right, but not the obligation, to
attempt, at its sole cost, to cure or remove any Asserted Title Defects of which
it has been notified by Purchaser. If Seller so elects to cure or remove any
Asserted Title Defect, Purchaser shall use commercially reasonable efforts to
cooperate with Seller’s efforts to cure or remove such Asserted Title Defect. If
prior to Closing, Seller has been unable to cure or remove any Asserted Title
Defect, then Seller and Purchaser mutually shall elect to have one of the
following options apply:
     (i) Remove the interests in such Well or Undeveloped Lease Interest
included in the Assets that is subject to such Asserted Title Defect and those
other Assets primarily related to such interest in such Well or Undeveloped
Lease Interest from the transaction contemplated by this Agreement. Such removed
Assets shall not be assigned at the Closing, shall become “Excluded Assets” for
all purposes hereunder and the Purchase Price shall be reduced by an amount
equal to the Allocated Value for such Assets, provided that if any Asserted
Title Defect is cured at any time prior to one hundred eighty (180) days after
Closing, within five (5) days of Seller’s notice to Purchaser of such event, the
Parties shall conduct a subsequent Closing (in accordance with the same terms
hereof) for the purchase and sale of the Excluded Asset that was subject to such
cured Asserted Title Defect.
     (ii) Assign the Asset subject to the Asserted Title Defect to Purchaser at
Closing, and defend, indemnify and hold the Purchaser Indemnified Persons and
Purchaser Successors harmless from and against all Damages that arise out of or
that any such Person may suffer as a result of such Asserted Title Defect
pursuant to a form of indemnity agreement mutually agreeable to the Parties.
     (iii) Assign the Asset subject to the Asserted Title Defect to Purchaser at
Closing, and reduce the Purchase Price in accordance with Section 3.4(c).
Provided that, if Seller and Purchaser are unable to mutually agree on one of
the foregoing options, then the Parties shall be deemed to have chosen the
option under subsection (i) above.

-16-



--------------------------------------------------------------------------------



 



     (c) The Purchase Price shall be reduced by an amount (the “Asserted Title
Defect Amount”) equal to the reduction in the Allocated Value for the interest
in such Well or Undeveloped Lease Interest included in the Assets that is
subject to an uncured Asserted Title Defect, which reduction is caused by such
uncured Asserted Title Defect as determined pursuant to Section 3.4(e); provided
that no reduction shall be made in the Purchase Price with respect to any
Asserted Title Defect for which an election has been made pursuant to
Section 3.4(b)(ii).
     (d) Except for Purchaser’s rights under the special warranty of title
described in Section 3.1(a) and its rights with respect to any breach of
Seller’s covenant under Section 6.10(f), Section 3.4(c) shall, to the fullest
extent permitted by applicable Laws, be the exclusive right and remedy of
Purchaser against Seller or its Affiliates with respect to any Title Defect
attributable to the Combined Assets.
     (e) The Asserted Title Defect Amount resulting from an Asserted Title
Defect shall be determined as follows:
     (i) if Purchaser and Seller agree on the Asserted Title Defect Amount, that
amount shall be the Asserted Title Defect Amount;
     (ii) if the Asserted Title Defect is an Encumbrance which is undisputed and
liquidated in amount, then the Asserted Title Defect Amount shall be the amount
necessary to be paid to remove the Asserted Title Defect from the affected Well
or Undeveloped Lease Interest;
     (iii) if the Asserted Title Defect represents a discrepancy between (A) the
actual net revenue interest included in the Assets for any Well or Undeveloped
Lease Interest and (B) the “Conveyed Net Revenue Interest” stated on Exhibit A-2
for such Review Well, then the Asserted Title Defect Amount shall be the product
of the Allocated Value for the interest in the affected Well or Undeveloped
Lease Interest included in the Assets multiplied by a fraction, the numerator of
which is the net revenue interest decrease and the denominator of which is the
net revenue interest stated on Exhibit A-2 for such interest; provided that if
the Asserted Title Defect does not affect a Review Well throughout the life of
such Review Well, the Asserted Title Defect Amount determined under this
Section 3.4(e)(iii) shall be reduced accordingly;
     (iv) if the Asserted Title Defect represents an Encumbrance of a type not
described in subsections (i), (ii) or (iii) above, the Asserted Title Defect
Amount shall be determined by taking into account the Allocated Value of the
interest in the Review Well included in the Assets so affected, the portion of
such interest in the Review Well affected by the Asserted Title Defect, the
legal effect of the Asserted Title Defect, the potential economic effect of the
Asserted Title Defect over the life of the affected Review Well, the values
placed upon the Asserted Title Defect by Purchaser and Seller and such other
factors as are necessary to make a proper evaluation; and

-17-



--------------------------------------------------------------------------------



 



     (v) notwithstanding anything to the contrary in this Article 3, (A) except
for adjustments required by Section 3.6, the aggregate Asserted Title Defect
Amounts attributable to all Asserted Title Defects upon any given interest in a
Review Well included in the Assets shall not exceed the Allocated Value of such
interest in the Review Well and (B) except for adjustments required by
Section 3.5 or Section 3.6, there shall be no Purchase Price adjustment for
Asserted Title Defects unless and until the aggregate Asserted Title Defect
Amounts for all interests in the Review Wells included in the Assets for which
claim notices were timely delivered pursuant to Section 3.4(a) exceed Two
Million Six Hundred Twenty Thousand Dollars (US$2,620,000.00), and then only to
the extent that the aggregate Asserted Title Defect Amounts exceed Two Million
Six Hundred Twenty Thousand Dollars (US$2,620,000.00);
     (vi) if an Asserted Title Defect of the type not described in subsections
(i), (ii) or (iii) above is reasonably susceptible of being cured, the Asserted
Title Defect Amount determined under subsection (iv) above shall not be greater
than the lesser of (1) the reasonable cost and expense of curing such Asserted
Title Defect or (2) the share of such curative work cost and expense which is
allocated to such interest in such Review Well included in the Assets pursuant
to subsection (vii) below; and
     (vii) the Asserted Title Defect Amount with respect to a Review Well shall
be determined without duplication of any costs or losses (i) included in another
Asserted Title Defect Amount hereunder, or (ii) included in a casualty loss
under Section 3.6. To the extent that the cost to cure any Asserted Title Defect
will result in the curing of all or a part of one or more other Asserted Title
Defects, such cost of cure shall be allocated for purposes of Section 3.4(e)(vi)
among the interests in the Review Wells so affected on a fair and reasonable
basis.
     (f) Seller and Purchaser shall attempt to agree on all Asserted Title
Defects and Asserted Title Defect Amounts by two (2) Business Days prior to the
Closing Date. If Seller and Purchaser are unable to agree by that date, the
average of Seller’s and Purchaser’s estimates with respect to the Asserted Title
Defect Amounts for the Asserted Title Defects shall be used to determine the
Closing Payment pursuant to Section 8.4(a), and all Asserted Title Defects and
Asserted Title Defect Amounts in dispute shall be exclusively and finally
resolved by arbitration pursuant to this Section 3.4(f). During the ten
(10) Business Day period following the Closing Date, Asserted Title Defects and
Asserted Title Defect Amounts in dispute shall be submitted to an attorney with
at least ten (10) years of experience in oil and gas titles in southwestern
Virginia as selected by mutual agreement of Purchaser and Seller (the “Title
Arbitrator”). The arbitration proceeding shall be held in Pittsburgh,
Pennsylvania and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect as of the
date hereof, to the extent such rules do not conflict with the terms of this
Section 3.4(f). The Title Arbitrator’s determination shall be made within twenty
(20) days after submission of the matters in dispute and shall be final and
binding

-18-



--------------------------------------------------------------------------------



 



upon both Parties, without right of appeal. In making his determination, the
Title Arbitrator shall be bound by the rules set forth in Section 3.4(e) and may
consider such other matters as in the opinion of the Title Arbitrator are
necessary or helpful to make a proper determination. Additionally, with the
prior written consent of Purchaser and Seller, the Title Arbitrator may consult
with and engage disinterested third parties to advise the Title Arbitrator,
including title attorneys from other states and petroleum engineers. In no event
shall any Asserted Title Defect Amount exceed the estimate given by Purchaser in
its claim notice delivered in accordance with Section 3.4(a). The Title
Arbitrator shall act as an expert for the limited purpose of determining the
specific disputed Asserted Title Defects and Asserted Title Defect Amounts
submitted by either Party and may not award damages, interest or penalties to
either Party with respect to any matter. Seller and Purchaser shall each bear
its own legal fees and other costs of presenting its case. Each Party shall bear
one-half of the costs and expenses of the Title Arbitrator.
     Section 3.5 Consents to Assignment and Preferential Rights to Purchase.
          (a) Seller will use reasonable efforts, consistent with industry
practices in transactions of this type, to identify, with respect to all Assets,
the names and addresses of all parties holding Preferential Rights and Consents
applicable to the transactions contemplated hereby. In attempting to identify
the names and addresses of such parties holding such Preferential Rights and
Consents, Seller shall in no event be obligated to go beyond its own records.
Seller will request, from the parties so identified (and from any parties
identified by Purchaser prior to Closing who have Preferential Rights or from
whom a Consent may be required), in accordance with the documents creating such
rights, execution of waivers of Preferential Rights or Consents so identified.
Seller shall have no obligation other than to identify such Preferential Rights
and Consents and to so request such execution of waivers of Preferential Rights
and Consents (including, without limitation, Seller shall have no obligation to
assure that such waivers of Preferential Rights and Consents are obtained).
          (b) With respect to Preferential Rights but not Consents, if a Person
from whom a waiver of a Preferential Right is requested refuses to give such
waiver prior to Closing, the interest in the Asset subject to such Preferential
Right will be excluded from the transaction contemplated hereby, such interest
in such Asset will become an “Excluded Asset” for all purposes hereunder (except
in the case of any subsequent transfer of such interest in such Asset to
Purchaser pursuant to the following sentence) and the Purchase Price will be
adjusted downward by the Allocated Value (proportionately reduced to the
excluded interest) for such interest in such Asset. If within ninety (90) days
following Closing such holder does waive its Preferential Right, then Purchaser
agrees that, within five (5) days following Seller’s notice thereof, the Parties
hereto will conduct a subsequent Closing (in accordance with same terms hereof)
for the purchase and sale of such excluded Asset.
          (c) If (i) an Asset is subject to a Consent that prohibits the
transfer of such Asset without compliance with the provisions of such Consent,
(ii) the failure to comply with or obtain such Consent will result in a
termination or other material impairment of any rights in relation to such Asset
and (iii) such Consent is not obtained or complied with prior to the Closing,
then

-19-



--------------------------------------------------------------------------------



 



unless otherwise agreed to by Purchaser and Seller, the Asset or portion thereof
affected by such Consent will be excluded from the transactions contemplated
hereby, such Asset will become an “Excluded Asset” for all purposes hereunder
(except in the case of any subsequent transfer of such Asset to Purchaser
pursuant to the following sentence), and the Purchase Price will be adjusted
downward by the Allocated Value for such excluded Asset or if no Allocated Value
was given for such excluded Asset, then a value derived from the Allocated Value
of the Assets to which such excluded Asset relates. If, within ninety (90) days
following Closing, such Consent is obtained or otherwise complied with, then
Purchaser agrees that, within five (5) days following Seller’s notice thereof,
the Parties hereto will conduct a subsequent Closing (in accordance with the
same terms hereof) for the purchase and sale of such excluded Asset.
          (d) To the extent that the consent of PMOG with respect to the
assignment of the Assets contemplated hereby is required under any agreement or
arrangement, as of the Closing, PMOG hereby irrevocably grants such consent.
     Section 3.6 Casualty or Condemnation Loss. Subject to the provisions of
Section 7.1(f) and Section 7.2(f) hereof, if, after the date of this Agreement
but prior to the Closing Date, any portion of the Assets is destroyed by fire or
other casualty or is taken in condemnation or under right of eminent domain,
Purchaser shall nevertheless be required to close and the Parties mutually shall
elect prior to Closing one of the following options: (i) to have Seller cause
the Assets affected by any casualty to be repaired or restored, at Seller’s sole
cost, as promptly as reasonably practicable (which work may extend after the
Closing Date), (ii) to have Seller indemnify Purchaser through a document
reasonably acceptable to Seller and Purchaser against any costs or expenses that
Purchaser reasonably incurs to repair the Assets subject to any casualty or
(iii) to treat such casualty or taking as an Asserted Title Defect with respect
to the affected Assets under Section 3.4; provided that in the event that the
Purchase Price is adjusted pursuant to Section 3.4(b)(iii), then in no event
shall such Asserted Title Defect be subject to the provisions of
Section 3.4(e)(v) hereof; and provided further that if the Parties are unable to
mutually elect one of the foregoing options, then the Parties shall be deemed to
have chosen the option under subsection (iii) above. In each case, Seller shall
retain all rights to insurance and other claims against third parties with
respect to the casualty or taking except to the extent the Parties otherwise
agree in writing.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
     Section 4.1 Disclaimers.
     (a) Except as expressly set forth in Article 3, Article 4, in the
certificate delivered by Seller at Closing pursuant to Section 8.2(b) or in the
Conveyance, (i) Seller makes no representations or warranties, express or
implied, with respect to the Combined Assets or the transactions contemplated
hereby and (ii) Seller expressly disclaims all liability and responsibility for
any representation, warranty, statement or information with respect to the
Combined Assets or the transactions contemplated hereby made or communicated
(orally or in writing) to Purchaser or any of its Affiliates, employees, agents,
consultants or representatives (including any opinion, information, projection
or advice that may

-20-



--------------------------------------------------------------------------------



 



have been provided to Purchaser by any officer, director, employee, agent,
consultant, representative or advisor of Seller or any of its Affiliates).
     (b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 3, ARTICLE 4, IN
THE CERTIFICATE DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION 8.2(b) OR IN
THE CONVEYANCE, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO
(I) TITLE TO ANY OF THE COMBINED ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE
OF ANY INFORMATION PROVIDED BY SELLER WITH RESPECT TO THE COMBINED ASSETS, OR
ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE COMBINED ASSETS, (III) THE QUANTITY,
QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE COMBINED ASSETS,
(IV) ANY ESTIMATES OF THE VALUE OF THE COMBINED ASSETS OR FUTURE REVENUES
GENERATED BY THE COMBINED ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE
COMBINED ASSETS, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS, OR IN PAYING
QUANTITIES, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY,
DESIGN OR MARKETABILITY OF THE COMBINED ASSETS, OR (VII) ANY OTHER MATERIALS OR
INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO PURCHASER OR
ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES
OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT,
SUBJECT TO SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 3,
ARTICLE 4, IN THE CERTIFICATE DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION
8.2(b) AND IN THE CONVEYANCE, PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, PURCHASER IS RECEIVING EQUIPMENT AND
ALL OTHER TANGIBLE PROPERTY IN ITS PRESENT STATUS, CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS.
     (c) Any representation “to the knowledge of Seller” or “to Seller’s
knowledge” is limited to matters within the actual conscious awareness of Ted
O’Brien, Lester Zitkus, Mike Canich, John Centofanti, Ken Kirk, Rick Crites and
Phil Elliott.
     (d) Inclusion of a matter on a schedule attached hereto with respect to a
representation or warranty that addresses matters having a Material Adverse
Effect shall not be deemed an indication that such matter does, or may, have a
Material Adverse

-21-



--------------------------------------------------------------------------------



 



Effect. Matters may be disclosed on a schedule for purposes of information only.
As used herein, “Material Adverse Effect” means any change, inaccuracy,
circumstance, event, result, occurrence, condition or an act (each, an “Event”)
that has had or could reasonably be expected to have a material adverse effect
on the ownership, operation or value of the Assets, taken as a whole or the
ability of Seller or Purchaser, as applicable, to consummate the transactions
contemplated hereby or meet its obligations under this Agreement and the
documents to be executed hereunder; provided, however, that “Material Adverse
Effect” shall not include Events resulting from general changes in Hydrocarbon
prices; general changes in the Hydrocarbon exploration and production industry
or general economic or political conditions; civil unrest, insurrection or
similar disorders; or changes in Laws.
     (e) Subject to the foregoing provisions of this Section 4.1, and the other
terms and conditions of this Agreement, Seller represents and warrants to
Purchaser the matters set out in the remainder of this Article 4.
     Section 4.2 Seller.
     (a) Existence and Qualification. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Pennsylvania and is duly qualified to do business as a foreign corporation in
the Commonwealth of Virginia.
     (b) Power. Seller has the corporate power to enter into and perform this
Agreement (and all documents required to be executed and delivered by Seller at
Closing) and to consummate the transactions contemplated by this Agreement (and
such documents).
     (c) Authorization and Enforceability. The execution, delivery and
performance of this Agreement by Seller (and all documents required to be
executed and delivered by Seller at Closing) and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller (and all documents
required to be executed and delivered by Seller at Closing shall be duly
executed and delivered by Seller) and this Agreement constitutes (and at the
Closing such documents shall constitute) the valid and binding obligations of
Seller, enforceable in accordance with their terms except as such enforceability
may be limited by applicable bankruptcy or other similar Laws affecting the
rights and remedies of creditors generally, as well as to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at Law).
     (d) No Conflicts. The execution, delivery and performance of this Agreement
by Seller (and all documents required to be executed and delivered by Seller at
Closing), and the consummation of the transactions contemplated by this
Agreement (and by such documents) shall not (i) violate any provision of the
certificate of incorporation or bylaws of Seller, (ii) result in default (with
due notice or lapse of time or both) or the creation of

-22-



--------------------------------------------------------------------------------



 



any lien or encumbrance or give rise to any right of termination, cancellation
or acceleration under any note, bond, mortgage, indenture, license or agreement
to which Seller is a party or by which it is bound, (iii) violate any judgment,
order, ruling, or decree applicable to Seller as a party in interest, or
(iv) violate any Laws applicable to Seller or any of the Assets, except any
matters described in clauses (ii), (iii), or (iv) above which would not have a
Material Adverse or as set forth on Schedule 4.2(d).
     Section 4.3 Liability for Brokers’ Fees. Purchaser shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Seller or its Affiliates, for brokerage fees,
finder’s fees, agent’s commissions or other similar forms of compensation to an
intermediary in connection with the negotiation, execution or delivery of this
Agreement or any agreement or transaction contemplated hereby.
     Section 4.4 Consents, Approvals or Waivers. Except (a) for preferential
rights (collectively “Preferential Rights”) to purchase and all Lease or other
provisions restricting assignment without consent (“Consents”) which would be
applicable to the transactions contemplated hereby that are set forth on
Schedule 4.4 (the “Scheduled Transfer Requirements”), (b) as would not,
individually or in the aggregate, have a Material Adverse Effect, and (c) for
approvals customarily obtained from a Governmental Authority post-Closing,
neither the execution and delivery of this Agreement (nor any documents required
to be executed by Seller at Closing), nor the consummation of the transactions
contemplated hereby nor thereby, nor the compliance with the terms hereof nor
thereof (in each case) by Seller will (i) conflict with or result in a violation
of any provision of, or constitute (with or without the giving of notice or the
passage of time or both) a default under, or give rise to (with or without the
giving of notice or the passage of time or both) any right of termination,
cancellation, or acceleration under, any bond, debenture, note, mortgage or
indenture, or any lease, contract, agreement, or other instrument or obligation
to which Seller is a party or by which Seller or any of the Assets may be bound,
or (ii) violate any applicable Law binding upon Seller or the Assets. Except for
the (x) Scheduled Transfer Requirements, and (y) for approvals customarily
obtained from a Governmental Authority post-Closing, the execution of this
Agreement by Seller and the consummation of the transactions contemplated hereby
by Seller will not require any material consent, approval or waiver of any
Governmental Authority or other third Person, or create a right in favor of any
Person to purchase all or any material part of the Assets.
     Section 4.5 Litigation. Except as disclosed on Schedule 4.5A or
Schedule 4.5B and except for the Party Lawsuit, there are no actions, suits or
proceedings pending, or to Seller’s knowledge, threatened in writing, by or
before any Governmental Authority or arbitrator with respect to the Assets or
Seller’s or any of its Affiliates’ ownership, operation or use thereof. To
Seller’s knowledge, no written notice from any third Person (including any
Governmental Authority) claiming material Damages or any material breach of duty
or care has been received by Seller or any of its Affiliates relating to the
Assets or Seller’s or any of its Affiliates’ ownership, operation or use
thereof, except for the suits, actions and proceedings set forth in
Schedule 4.5A or Schedule 4.5B and the Party Lawsuit.
     Section 4.6 Taxes. Except as disclosed on Schedule 4.6: (i) all material
Tax Returns required to be filed with respect to the Assets have been duly and
timely filed; (ii) each such Tax

-23-



--------------------------------------------------------------------------------



 



Return is in all material respects true, correct and complete; (iii) all
material Taxes owed with respect to the Assets have been timely paid in full;
(iv) there are no Encumbrances for Taxes on any of the Assets other than
Permitted Encumbrances; (v) there is no outstanding dispute or claim concerning
any material Taxes with respect to the Assets, and, to Seller’s knowledge, no
assessment, deficiency or adjustment has been asserted or proposed with respect
thereto; and (vi) to Seller’s knowledge, all of the Assets have been properly
listed and described on the property tax rolls for the taxing units in which
such Assets are located and no portion of the Assets constitutes omitted
property for property tax purposes.
     Section 4.7 Environmental Laws. To Seller’s knowledge, Seller and its
Affiliates have complied in all respects with, and the operation of the Assets
has been in compliance in all respects with, all applicable Laws relating to the
environment (“Environmental Laws”), except such failures to comply as,
individually or in the aggregate, would not have a Material Adverse Effect.
Except for contamination that would not, individually or in the aggregate, have
a Material Adverse Effect, to Seller’s knowledge, there has been no
contamination of groundwater, surface water or soil resulting from activities
relating to the Assets, which requires remediation under applicable
Environmental Laws.
     Section 4.8 Compliance with Laws. Except with respect to Environmental
Laws, which are addressed in Section 4.7, and except as disclosed on
Schedule 4.8, to Seller’s knowledge, Seller and its Affiliates have complied in
all respects with, and the Assets have been operated and maintained in
compliance in all respects with, all applicable Laws, except such failures to
comply as would not, individually or in the aggregate, have a Material Adverse
Effect.
     Section 4.9 Contracts. Neither Seller, nor, to the knowledge of Seller, any
other Person is in default under any Contract or any contract or other agreement
otherwise affecting the Assets, except as disclosed on Schedule 4.5A,
Schedule 4.5B or Schedule 4.9 and except for such defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.
     Section 4.10 Payments for Production. Except as disclosed on Schedule 4.10,
all proceeds from the sale of Hydrocarbons attributable to the Assets are
currently being paid in full to Seller (after Tax withholdings or similar
deductions required by the terms of the Contracts or applicable Law). Further,
Seller is not obligated by virtue of a take or pay payment, advance payment or
other similar payment (other than royalties and similar arrangements established
in the Leases and reflected in the net revenue interests set forth in
Exhibit A-2 or except as is otherwise reflected in such exhibits), to deliver
Hydrocarbons, or proceeds from the sale thereof, attributable to the Properties
included in the Assets at some future time without receiving payment therefor at
or after the time of delivery.
     Section 4.11 Production Imbalances. Except as set forth in Schedule 4.11,
as of the Effective Time and as of the date of this Agreement, Seller has no
production imbalances with co-owners of the Properties included in the Assets as
a result of past production in excess of the share to which it is entitled.
     Section 4.12 Permits, etc.. To Seller’s knowledge, except as disclosed on
Schedule 4.12, Seller has obtained and is maintaining all material federal,
state and local governmental

-24-



--------------------------------------------------------------------------------



 



licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges and applications
therefor (the “Governmental Permits”) that are presently necessary or required
for the ownership and operation of the Assets as currently owned and operated.
To Seller’s knowledge, except as disclosed in Schedule 4.12, (a) the Assets have
been operated in all material respects in accordance with the conditions and
provisions of such Governmental Permits, and (b) no written notices of material
violation of such Governmental Permits have been received by Seller or its
Affiliates.
     Section 4.13 Outstanding Capital Commitments. As of the date hereof, there
are no outstanding authorities for expenditures or other commitments to make
capital expenditures which are binding on the Assets and which Seller reasonably
anticipates will individually require expenditures by the owner of the Assets
after the Effective Time other than (a) those reflected in the capital budget
included as Schedule 4.13 and (b) those of which an officer of Purchaser is
aware because of the Purchaser’s ownership of working interests included in the
Pre-Effective Time Interests.
     Section 4.14 Plugging and Abandonment. Except as set forth in
Schedule 4.14, from the Effective Time through the date of this Agreement,
Seller has not abandoned, and is not in the process of abandoning, any Wells
included in the Assets (nor has it removed, nor is it in the process of
removing, any material items of personal property located upon the Properties
included in the Assets, except those replaced by items of substantially
equivalent suitability and value). Except as set forth in Schedule 4.14 or as
otherwise would not have a Material Adverse Effect, there are no Wells included
in the Assets that:
     (a) Seller is currently required by Law or by Contract to plug and abandon
as of the date hereof;
     (b) formerly produced but are currently shut in or temporarily abandoned;
or
     (c) have been plugged and abandoned but have not been plugged in accordance
with all applicable requirements of each Governmental Authority having
jurisdiction over such Properties.
     Section 4.15 Condition of Equipment, etc.. Except as set forth in
Schedule 4.15, to the knowledge of Seller, all Wells, fixtures, facilities and
Equipment included in the Assets (other than the PM Wells) have been maintained
in all material respects in a state of adequate repair consistent with industry
standards in the Appalachian Basin and are otherwise generally adequate for the
normal operation thereof.
     Section 4.16 Payments of Royalties and Expenses. Except as set forth on
Schedule 4.5A or Schedule 4.5B, to Seller’s knowledge, royalties, overriding
royalties, compensatory royalties and other payments due from or in respect of
production from the Properties included in the Non-PM Assets and all Property
Costs attributable to the Assets have been properly and correctly paid or
provided for in all material respects by Seller.

-25-



--------------------------------------------------------------------------------



 



     Section 4.17 Suspense. Schedule 4.17 sets forth, by Well, the amount of
money held in suspense by Seller out of the collected proceeds from the sale of
Hydrocarbons attributable to the Assets.
     Section 4.18 Absence of Certain Events. Except as disclosed on
Schedule 4.18 or as contemplated by this Agreement, since the Effective Time,
there has not been any damage, destruction or loss, whether covered by insurance
or not, with respect to the Assets that has had or is reasonably likely to have
a Material Adverse Effect.
     Section 4.19 Information. To Seller’s knowledge, Seller has complied in all
material respects with Purchaser’s requests for supporting documentation and
information relating to the transactions contemplated by this Agreement to the
extent Seller has such documentation or information in Seller’s or its
Affiliates’ possession or control.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller the following:
     Section 5.1 Existence and Qualification. Purchaser is a corporation
organized, validly existing and in good standing under the Laws of the
Commonwealth of Virginia.
     Section 5.2 Power. Purchaser has the corporate power to enter into and
perform this Agreement (and all documents required to be executed and delivered
by Purchaser at Closing) and to consummate the transactions contemplated by this
Agreement (and such documents).
     Section 5.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement by Purchaser (and all documents required to be
executed and delivered by Purchaser at Closing), and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Purchaser. This
Agreement has been duly executed and delivered by Purchaser (and all documents
required to be executed and delivered by Purchaser at Closing will be duly
executed and delivered by Purchaser) and this Agreement constitutes (and at the
Closing such documents will constitute) the valid and binding obligations of
Purchaser, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar Laws
affecting the rights and remedies of creditors generally, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).
     Section 5.4 No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser (and all documents required to be executed and delivered
by Purchaser at Closing), and the consummation of the transactions contemplated
by this Agreement and (by such documents) will not (a) violate any provision of
the certificate of incorporation or bylaws of Purchaser, (b) result in a default
(with due notice or lapse of time or both) or the creation of any lien or
encumbrance or give rise to any right of termination, cancellation or
acceleration under

-26-



--------------------------------------------------------------------------------



 



any note, bond, mortgage, indenture, license or agreement to which Purchaser is
a party or by which it is bound, (c) violate any judgment, order, ruling, or
regulation applicable to Purchaser as a party in interest, or (d) violate any
Law applicable to Purchaser or any of its assets, except any matters described
in clauses (b), (c) or (d) above which would not have a material adverse effect
on Purchaser’s ability to consummate the transactions contemplated hereby.
     Section 5.5 Liability for Brokers’ Fees. Seller shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser or its Affiliates, for brokerage fees,
finder’s fees, agent’s commissions or other similar forms of compensation to an
intermediary in connection with the negotiation, execution or delivery of this
Agreement or any agreement or transaction contemplated hereby.
     Section 5.6 Consents, Approvals or Waivers. Neither the execution and
delivery of this Agreement (nor any documents required to be executed by
Purchaser at Closing), nor the consummation of the transactions contemplated
hereby and thereby, nor the compliance with the terms hereof and thereof (in
each case, by Purchaser), will (a) be subject to obtaining any consent,
approval, or waiver from any Governmental Authority or other third Person, or
(b) except as would not, individually or in the aggregate, have a material
adverse effect on Purchaser’s ability to consummate the transactions
contemplated hereby, violate any applicable Law binding upon Purchaser.
     Section 5.7 Litigation. Except for the Party Lawsuit, there are no actions,
suits or proceedings pending, or to Purchaser’s knowledge, threatened in writing
by or before any Governmental Authority or arbitrator against Purchaser which
are reasonably likely to impair Purchaser’s ability to consummate the
transactions contemplated hereby.
     Section 5.8 Financing. Purchaser has sufficient cash, available lines of
credit or other sources of immediately available funds (in United States
dollars) to enable it to pay the Closing Payment to Seller at the Closing.
     Section 5.9 Qualification. Purchaser is, or as of the Closing will be,
qualified under applicable Laws to receive the assignment of the Assets.
     Section 5.10 No Top Leases. Since 1972, none of Purchaser, its Affiliates,
or any of its or their predecessors in interest under the Original Lease has
previously granted any rights to explore for and develop Hydrocarbons that are
exclusively granted to Seller as lessee under the New Lease, except such rights
granted to Seller, its Affiliates or any of its or their predecessors in
interest pursuant to the Original Lease or under the Exploration Agreement.
     Section 5.11 Independent Investigation. Subject to Seller’s representations
and warranties set forth in Article 3 and Article 4 hereof (or in any
certificate furnished or to be furnished to Purchaser pursuant to this
Agreement) and in the Conveyance, Purchaser acknowledges and affirms that it has
made (or will make prior to Closing) all such reviews and inspections of the
Assets as Purchaser has deemed necessary or appropriate. Except for the
representations and warranties expressly made by Seller in Article 3 and
Article 4 of this Agreement (or in any certificate furnished or to be furnished
to Purchaser pursuant to this

-27-



--------------------------------------------------------------------------------



 



Agreement) and in the Conveyance, Purchaser acknowledges that there are no
representations or warranties, express or implied, as to the Assets or prospects
thereof, and that in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Purchaser has relied solely
upon its own independent investigation, verification, analysis and evaluation.
     Section 5.12 Seller Information. To the knowledge of the officers of
Purchaser, as of the execution date of this Agreement, Seller has complied in
all material respects with Purchaser’s requests for supporting documentation and
information relating to the transactions contemplated by this Agreement.
ARTICLE 6
COVENANTS OF THE PARTIES
     Section 6.1 Access. Seller will give Purchaser and its representatives
access to the Assets and access to and the right to copy, at Purchaser’s
expense, the Records in Seller’s possession, for the purpose of conducting an
investigation of the Assets, but only to the extent that Seller may do so
without violating any obligations to any third Person; provided that Seller
shall use its commercially reasonable efforts to obtain all consents and waivers
from such third Persons if necessary to permit Purchaser’s access to the Assets
and Records. Such access by Purchaser shall be limited to Seller’s normal
business hours, and Purchaser’s investigation shall be conducted in a manner
that minimizes interference with the operation of the Assets. Purchaser at its
option may conduct a Phase I environmental audit of any or all of the Assets, to
the extent Seller has authority to permit such an audit, provided that neither
Purchaser nor its representatives shall conduct any testing or sampling on or
with respect to the Assets prior to Closing.
     Section 6.2 Indemnity Regarding Access. Purchaser agrees to indemnify,
defend and hold harmless Seller, its Affiliates, the other owners of interests
in the Assets (other than Purchaser or its Affiliate), and all such Persons’
directors, officers, employees, agents and representatives from and against any
and all Damages directly attributable to access to the Assets prior to the
Closing by Purchaser, its Affiliates, or its or their directors, officers,
employees, agents or representatives in connection with Purchaser’s due
diligence activities with respect to the transactions contemplated hereby, even
if caused in whole or in part by the negligence (whether sole, joint or
concurrent), strict liability or other legal fault of any Indemnified Person but
excluding any Damages to the extent caused by the gross negligence or willful
misconduct of any Indemnified Person.
     Section 6.3 Pre-Closing Notifications. Until the Closing,
     (a) Purchaser shall notify Seller promptly after any officer of Purchaser
obtains actual knowledge that (i) any representation or warranty of Seller
contained in this Agreement is untrue in any material respect or will be untrue
in any material respect as of the Closing Date or (ii) any covenant or agreement
to be performed or observed by Seller

-28-



--------------------------------------------------------------------------------



 



prior to or on the Closing Date has not been so performed or observed in any
material respect.
     (b) Seller shall notify Purchaser promptly after any officer of Seller
obtains actual knowledge that (i) any representation or warranty of Purchaser
contained in this Agreement is untrue in any material respect or will be untrue
in any material respect as of the Closing Date or (ii) any covenant or agreement
to be performed or observed by Purchaser prior to or on the Closing Date has not
been so performed or observed in a material respect.
If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing and the other Party has not terminated this
Agreement pursuant to Section 9.1, then such breach shall be considered not to
have occurred for all purposes of this Agreement; provided that any costs or
expenses arising out of or relating to such cure shall be borne solely by the
Party who committed the breach (notwithstanding anything to the contrary herein,
including the Purchase Price adjustments set forth in Section 2.2).
     Section 6.4 Confidentiality; Public Announcements. Until the Closing, the
Parties shall keep confidential and cause their Affiliates and their respective
officers, directors, employees and representatives to keep confidential all
information relating to this Agreement and the Assets, except as required by
applicable Laws, administrative process or the applicable rules of any stock
exchange to which such Party or its Affiliates are subject, and except for
information which is available to the public on the date hereof or thereafter
becomes available to the public other than as a result of a breach of this
Section 6.4 by such Party or any such other Person. Until the Closing, no Party
shall make any press release or other public announcement regarding the
existence of this Agreement (or any documents contemplated by this Agreement),
the contents hereof or thereof or the transactions contemplated hereby or
thereby without the prior written consent of the other Party; provided, however,
the foregoing shall not restrict disclosures by Purchaser or Seller (a) that are
mutually agreed to in writing, (b) that are required by applicable securities or
other Laws or the applicable rules of any stock exchange having jurisdiction
over the disclosing Party or its Affiliates, or (c) to Governmental Authorities
and third Persons holding Preferential Rights or Consents that may be applicable
to the transactions contemplated by this Agreement (or any documents
contemplated by this Agreement), as reasonably necessary to obtain waivers of
such rights or such consents. The Parties agree to negotiate a reasonable and
customary post-Closing press release. Notwithstanding the foregoing, at no time
(before or after the Closing) shall either Party or its Affiliates disclose the
specific development plans for the properties included within the AMI except
(i) with the prior written consent of the other Party, (ii) to suppliers and
other Persons bound by similar confidentiality provisions as is reasonably
necessary to conduct operations within the AMI, (iii) that are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates,
(iv) as is reasonably necessary to Governmental Authorities, (v) to prospective
purchasers bound by similar confidentiality

-29-



--------------------------------------------------------------------------------



 



provisions, (vi) to the disclosing Party’s Affiliates and such Party’s
representatives bound by similar confidentiality provisions, (vii) to the
disclosing Party’s lenders or financials advisors, or (viii) information which
is available to the public on the date hereof or thereafter becomes available to
the public other than as a result of a breach of this Section 6.4 by such Party
or any such other Person; provided that the disclosing Party shall be
responsible for any breach by the parties listed under subsections (ii), (v),
(vi) or (vii) above of the confidentiality provisions set forth in this
sentence.
     Section 6.5 Governmental Reviews . Seller and Purchaser shall each in a
timely manner (a) make all required filings, if any, and prepare applications to
and conduct negotiations, with each Governmental Authority as to which such
filings, applications or negotiations are necessary or appropriate in the
consummation of the transactions contemplated hereby, and (b) provide such
information as the other may reasonably request in order to make such filings,
prepare such applications and conduct such negotiations. Each Party shall
cooperate with and use all reasonable efforts to assist the other with respect
to such filings, applications and negotiations.
     Section 6.6 Tax Matters. The provisions of this Section 6.6 shall apply to
all Taxes except to the extent that Production Taxes are dealt with in
Section 1.5.
     (a) Effective Time for Tax Purposes. Notwithstanding any other provision of
this Agreement, the Parties shall treat the sale of the Assets hereunder as
occurring as of the Closing for all Tax purposes.
     (b) Transfer Taxes. Seller and Purchaser shall each pay any Transfer Taxes
imposed on it by Law as a result of the transactions contemplated by this
Agreement, but, notwithstanding such requirement at Law, each of Seller and
Purchaser shall bear one-half of the total of all such Transfer Taxes.
Accordingly, if either Party is required at Law to pay more than its one-half of
any such Transfer Taxes, the other Party shall promptly reimburse such first
Party for amounts in excess of such one-half. Seller and Purchaser shall timely
file their own Transfer Tax returns as required by Law and shall notify the
other Party when such filings have been made. Seller and Purchaser shall
cooperate and consult with each other prior to filing such Transfer Tax returns
to ensure that all such returns are filed in a consistent manner.
     (c) Preparation of Tax Returns. With respect to any Tax Return covering a
taxable period ending on or before the Closing Date (a “Pre-Closing Taxable
Period”) that is required to be filed after the Closing Date with respect to the
Assets, Seller shall cause such Tax Return to be prepared (in a manner
consistent with practices followed in prior taxable periods except as required
by a change in Law or fact) and shall cause such Tax Return to be executed and
duly and timely filed with the appropriate Governmental Authority and shall pay
all Taxes shown as due on such Tax Return. With respect to any Tax Return
covering a taxable period beginning on or before the Closing Date and ending
after the Closing Date (a “Straddle Taxable Period”) that is required to be
filed after the Closing Date with respect to the Assets, Purchaser shall cause
such Tax Return to be prepared (in a manner consistent with practices followed
in prior taxable periods except

-30-



--------------------------------------------------------------------------------



 



as required by a change in Law or fact) and shall cause such Tax Return to be
executed and duly and timely filed with the appropriate Governmental Authority
and, subject to Seller’s payment to Purchaser of a portion of such Tax pursuant
to Section 6.6(d), shall pay all Taxes shown as due on such Tax Return.
     (d) Liability for Taxes. Seller shall be responsible for and indemnify
Purchaser against, and Seller shall be entitled to all refunds or credits of,
any Tax with respect to the Assets that is attributable to a Pre-Closing Taxable
Period or to that portion of a Straddle Taxable Period that ends on the Closing
Date. With respect to a Straddle Taxable Period, Purchaser and Seller shall
determine the Tax attributable to the portion of the Straddle Taxable Period
that ends on the Closing Date by an interim closing of the books with respect to
the Assets as of the Closing Date, except for ad valorem Taxes which shall be
prorated on a daily basis to the Closing Date, and Seller shall pay to Purchaser
an amount equal to the Tax so determined to be attributable to that portion of a
Straddle Taxable Period that ends on the Closing Date within five (5) days prior
to the due date for the payment of such Tax, to the extent not previously paid
by Seller. Purchaser shall be responsible for and indemnify Seller against, and
Purchaser shall be entitled to all refunds and credits of, all Taxes with
respect to the Assets that are attributable to that portion of any Straddle
Taxable Period beginning after the Closing Date. Notwithstanding the foregoing,
Seller shall be entitled to the general abatement of property taxes issued by
Dickenson County in the amount of one hundred thousand dollars (US$100,000) per
year for a period of five (5) years.
     (e) Tax Proceedings. With respect to any Tax for which Seller is
responsible, Seller shall have the right, at its sole cost and expense, to
control (in the case of a Pre-Closing Taxable Period) or participate in (in the
case of a Straddle Taxable Period) the prosecution, settlement or compromise of
any proceeding involving such Tax, including the determination of the value of
property for purposes of real and personal property ad valorem Taxes. Purchaser
shall take such action in connection with any such proceeding as Seller shall
reasonably request from time to time to implement the preceding sentence,
including the execution of powers of attorney. Notwithstanding the foregoing,
neither Seller nor Purchaser shall settle any proceeding with respect to any
issue that could adversely affect the other Party in a taxable period (or
portion thereof) beginning after the Closing Date without such other Party’s
prior written consent, not to be unreasonably withheld, conditioned or delayed.
Purchaser shall give written notice to Seller of its receipt of any notice of
any audit, examination, claim or assessment for any Tax which could result in
any such proceeding within twenty (20) days after its receipt of such notice.
     (f) Assistance and Cooperation. Seller shall grant to Purchaser (or its
designees) access at all reasonable times to all of the information, books and
records relating to the Assets within the possession of Seller (including
workpapers and correspondence with Governmental Authorities), and shall afford
Purchaser (or its designees) the right (at Purchaser’s expense) to take extracts
therefrom and to make copies thereof, to the extent reasonably necessary to
permit Purchaser (or its designees) to prepare Tax Returns and to conduct
negotiations with Governmental Authorities. Purchaser shall grant to Seller (or
its designees) access at all reasonable times to all of the information, books
and records relating to the Assets within the possession of Purchaser (including
workpapers and correspondence with Governmental Authorities), and shall afford
Seller (or its designees) the right (at Seller’s expense) to take extracts
therefrom and to make copies thereof, to the extent reasonably necessary to
permit Seller (or

-31-



--------------------------------------------------------------------------------



 



its designees) to prepare Tax Returns and to conduct negotiations with
Governmental Authorities. After the Closing Date, Seller and Purchaser will
preserve all information, records or documents relating to liabilities for Taxes
with respect to the Assets until six (6) months after the expiration of any
applicable statute of limitations (including extensions thereof) with respect to
the assessment of such Taxes.
     Section 6.7 Further Assurances. After Closing, Seller and Purchaser each
agrees to take such further actions and to execute, acknowledge and deliver all
such further documents as are reasonably requested by the other Party for
carrying out the purposes of this Agreement, or of any document delivered
pursuant to this Agreement.
     Section 6.8 Assumption of Obligations. By the consummation of the
transactions contemplated by this Agreement at Closing, and without limiting the
indemnification obligations of either Party under this Agreement, from and after
Closing, Purchaser agrees to assume and pay, perform and discharge all
obligations of Seller accruing under the Leases and Contracts with respect to
the Assets.
     Section 6.9 Like-Kind Exchange. Seller may elect to structure this
transaction as a like-kind exchange pursuant to section 1031 of the Code, and
the regulations promulgated thereunder, with respect to any or all of the Assets
(a “Like-Kind Exchange”) at any time prior to the date of Closing. In order to
effect a Like-Kind Exchange, Purchaser shall cooperate and do all acts as may be
reasonably required or requested by Seller with regard to effecting the
Like-Kind Exchange, including, but not limited to, permitting such Seller to
assign its rights (but not its obligations) under this Agreement to a qualified
intermediary of Seller’s choice in accordance with Treasury Regulation
§1.1031(k)-1(g)(4) or executing additional escrow instructions, documents,
agreements, or instruments to effect an exchange; provided, however,
(a) Purchaser shall incur no expense or liability in connection with such
Like-Kind Exchange, (b) Purchaser shall not be required to take title to any
asset other than the Assets in connection with the Like-Kind Exchange,
(c) Seller’s liability hereunder (including its indemnification obligations
under Article 10) shall not be alleviated, amended or altered in any manner as a
result of any Like-Kind Exchange, and (d) Purchaser’s possession of the Assets
will not be delayed by reason of any Like-Kind Exchange.
     Section 6.10 Operation of Assets. Except as set forth on Schedule 6.10,
until the Closing, Seller (a) will operate the Non-PM Assets and its business
with respect thereto in the ordinary course, (b) will not, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, commit to any operation, or series of related operations
with respect to the Assets, requiring future capital expenditures by Purchaser
as the owner of the Assets in excess of those amounts reflected in the capital
budget previously provided by Seller to Purchaser, or terminate, materially
amend, execute or extend any material Contracts affecting the Assets, (c) will
maintain insurance coverage on the Assets in the amounts

-32-



--------------------------------------------------------------------------------



 



and of the types presently in force, (d) will use its commercially reasonable
efforts to maintain in full force and effect all Leases included in the Non-PM
Assets, (e) will maintain all material Governmental Permits affecting the
Assets, (f) will not transfer, farmout, sell, hypothecate, encumber or otherwise
dispose of any Assets, except for (1) sales and dispositions of Hydrocarbon
production in the ordinary course of business consistent with past practices or
(2) transfers, farmouts, sales, or other similar dispositions of Assets, in one
or more transactions, not exceeding Five Hundred Thousand Dollars (US$500,000)
of consideration (in any form), in the aggregate, and (g) will not commit to do
any of the foregoing. Purchaser’s approval of any action restricted by this
Section 6.10 shall be considered granted within ten (10) days (unless a shorter
time is reasonably required by the circumstances and such shorter time is
specified in Seller’s written notice) of Seller’s written notice to Purchaser
requesting such consent unless Purchaser notifies Seller to the contrary in
writing during that period. In the event of an emergency, Seller may take such
action as a prudent operator would take and shall notify Purchaser of such
action promptly thereafter. Purchaser acknowledges that Seller may own an
undivided interest in certain Assets, and Purchaser agrees that the acts or
omissions of the other working interest owners who are not affiliated with
Seller shall not constitute a violation of the provisions of this Section 6.10
nor shall any action required by a vote of working interest owners constitute
such a violation so long as Seller has voted its interest in a manner consistent
with the provisions of this Section 6.10.
     Section 6.11 Financial Information. Seller shall use its commercially
reasonable efforts to (a) assist Purchaser and Purchaser’s accountants, at the
sole cost and expense of Purchaser, in the preparation of either (i) if relief
is granted by the SEC, statements of revenues and direct operating expenses and
all notes thereto related to the Assets or (ii) if such relief is not granted by
the SEC, the financial statements required by the SEC (such financial statements
set forth in the foregoing clauses (i) and (ii), as applicable, the “Statements
of Revenues and Expenses”) in each case of clauses (i) and (ii), that will be
required of Purchaser or any of its Affiliates in connection with reports,
registration statements and other filings to be made by Purchaser or any of its
Affiliates related to the transactions contemplated by this Agreement with the
SEC pursuant to the Securities Act, or the Exchange Act, in such form that such
statements and the notes thereto can be audited, and (b) cooperate with
Purchaser to provide to Purchaser access to such financial information as is
reasonably related to the preparation of the Statements of Revenues and
Expenses; provided that in no event shall Seller be obligated to prepare or
provide financial information, records or financial statements other than those
kept by it in its ordinary course of business.
     Section 6.12 No Merger of Interests.
     (a) The interests of Purchaser as lessee and lessor under the New Lease
shall at all times be separate and apart and shall in no event be merged,
notwithstanding the fact that the leased interest created thereby, or any
interest therein, may be held directly or indirectly by or for the account of
the same Person who owns the fee mineral title to the Hydrocarbons subject to
the New Lease or any portion thereof; and no such merger shall occur by the
operation of law or otherwise unless and until all Persons directly holding any
of the interests of lessee and lessor thereunder join in the execution of a
written instrument effecting such merger of interests.

-33-



--------------------------------------------------------------------------------



 



     (b) The interests of Seller as lessee and lessor under the EPC Lease shall
at all times be separate and apart and shall in no event be merged,
notwithstanding the fact that the leased interest created thereby, or any
interest therein, may be held directly or indirectly by or for the account of
the same Person who owns the fee mineral title to the Hydrocarbons subject to
the EPC Lease or any portion thereof; and no such merger shall occur by the
operation of law or otherwise unless and until all Persons directly holding any
of the interests of lessee and lessor thereunder join in the execution of a
written instrument effecting such merger of interests.
     (c) Upon a determination by a court of competent jurisdiction that any of
Section 6.12(a) of this Agreement, Section 6.12(b) of this Agreement, or
Section 22(B) of the EPC Lease, is invalid, illegal or incapable of being
enforced, then (i) all other conditions and provisions of this Agreement, the
New Lease, and the EPC Lease shall nevertheless remain in full force and effect,
(iii) the Parties shall negotiate in good faith to modify this Agreement, the
New Lease and/or the EPC Lease to give effect to the original economic and legal
intent of the Parties as closely as possible in an acceptable manner to the end
that the intentions of the Parties as described in Sections 6.12(a) and 6.12(b)
of this Agreement and Section 22(B) of the EPC Lease are fulfilled to the extent
possible, and (iii) if the Parties are unable to agree on such modifications to
this Agreement, the New Lease and/or the EPC Lease, and the economic or legal
substance of the transactions contemplated by this Agreement, the New Lease,
and/or the EPC Lease is affected in any manner materially adverse to either
Party, then this Agreement, the New Lease and the EPC Lease shall be interpreted
to give effect to the original economic and legal intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated by this Agreement, the New Lease and the EPC Lease are fulfilled to
the extent possible.
     (d) It is further agreed that, upon a determination by a court of competent
jurisdiction that Section 6.12(b) of this Agreement and/or Section 22(B) of the
EPC Lease is invalid, illegal or incapable of being enforced, and that as a
result, no interest of the lessee under the EPC Lease was conveyed to Purchaser
pursuant to the Conveyance, such occurrence shall not be a breach of Seller’s
warranty of title made to Purchaser in such Conveyance.
     Section 6.13 Waiver of Condition for Pittston Litigation.
     (a) On or before the date hereof, PMOG shall request that Pittston Coal
Company (“Pittston”) assign all of its claims against EPC raised or that could
have been raised in the Pittston Litigation (the “Pittston Claims”), and if such
assignment is so made, PMOG shall cause the Pittston Litigation to be dismissed
with prejudice.
     (b) If Pittston does not assign the Pittston Claims to PMOG as contemplated
by Section 6.13(a), then within eight (8) days of the execution hereof, PMOG
shall (i) deliver to Pittston a release of all claims by PMOG with respect to or
otherwise relating to the Pittston Claims and (ii) request Pittston to release
EPC with respect to the Pittston Claims and dismiss the Pittston Litigation with
prejudice.

-34-



--------------------------------------------------------------------------------



 



     (c) Purchaser agrees that if the conditions set forth in Section 7.1(e)(ii)
and Section 7.2(e)(ii) are not satisfied prior to Closing and if Seller desires
to unconditionally waive the satisfaction of its condition under
Section 7.1(e)(ii), then Purchaser shall also unconditionally waive the
satisfaction of its condition under Section 7.2(e)(ii).
ARTICLE 7
CONDITIONS TO CLOSING
     Section 7.1 Conditions of Seller to Closing. The obligations of Seller to
proceed to consummate the transactions contemplated by this Agreement are
subject, at the option of Seller, to the satisfaction on or prior to Closing of
each of the following conditions:
     (a) Representations. The representations and warranties of Purchaser set
forth in Article 5 shall be true and correct (disregarding any materiality
qualifiers) as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (other than representations and
warranties that refer to a specified date, which need only be true and correct,
disregarding any materiality qualifiers, on and as of such specified date),
except for such breaches, if any, that in the aggregate would not have a
Material Adverse Effect;
     (b) Performance. Purchaser shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement prior to or on the Closing Date and all deliveries
contemplated by Section 8.3 shall have been made (or Purchaser shall be ready,
willing and able to immediately make such deliveries);
     (c) Gathering System Transaction. The transactions contemplated by that
certain Contribution Agreement of even date herewith among Seller, Equitable
Gathering Equity, LLC, Purchaser and the Company (the “Contribution Agreement”)
shall have closed (or Purchaser shall be ready, willing and able to
simultaneously close such transactions with the transaction contemplated
hereby);
     (d) No Action. On the Closing Date, no suit, action, or other proceeding
(excluding any such matter initiated by Seller or any of its Affiliates) shall
be pending or threatened before any Governmental Authority or body of competent
jurisdiction seeking to enjoin or restrain the consummation of the transactions
contemplated by this Agreement or recover substantial damages from Seller or any
Affiliate of Seller resulting therefrom;
     (e) Litigation.
     (i) Seller and Purchaser shall have come to a mutually agreeable settlement
of all ongoing litigation and claims between Seller and Purchaser, or their
respective Affiliates in the action styled as Pine Mountain Oil & Gas, Inc. v.
Equitable Production Company, USDC WD Va, Abingdon Division, CA No. 1:05CV095
(including the related September 22, 2005 arbitration proceeding) (the “Party
Lawsuit”), and Seller shall have received a settlement agreement executed

-35-



--------------------------------------------------------------------------------



 



by Purchaser (on behalf of itself and its Affiliates) in substantially the form
attached hereto as Exhibit E; and
     (ii) Pittston and Seller shall have entered into a mutually agreeable
settlement of all ongoing litigation and claims between Seller and Pittston, or
their respective Affiliates, and Seller shall have received a mutual release
executed by Pittston (on behalf of itself and its Affiliates) in form and
substance reasonably satisfactory to Seller which shall include, without
limitation, a dismissal by Pittston and its Affiliates of all claims relating to
Pittston Coal Company v. Equitable Production Company, Henrico County Circuit
Court, VA, CA No. CL06-1454 removed to U.S. District Court, E.D. Virginia, CA
No. 3:06CV494 (the “Pittston Litigation”); and
     (f) Asserted Title Defects/Casualties. The sum of all Asserted Title Defect
Amounts for Asserted Title Defects properly reported under Section 3.4(a), plus
the Damages resulting from any casualty loss occurring on or after the Effective
Time to all or any portion of the Assets, shall be less than ten percent (10%)
of the unadjusted Purchase Price.
     Section 7.2 Conditions of Purchaser to Closing. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject, at the option of Purchaser, to the satisfaction on or prior to Closing
of each of the following conditions:
     (a) Representations. The representations and warranties of Seller set forth
in Article 4 shall be true and correct (disregarding any materiality qualifiers,
including Material Adverse Effect) as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct, disregarding any materiality qualifiers, including Material
Adverse Effect, on and as of such specified date), except for such breaches, if
any, that in the aggregate would not have a Material Adverse Effect;
     (b) Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date and all deliveries contemplated
by Section 8.2 shall have been made (or Seller shall be ready, willing and able
to immediately make such deliveries);
     (c) Gathering System Transaction. The transactions contemplated by the
Contribution Agreement shall have closed (or Seller and its Affiliates shall be
ready, willing and able to simultaneously close such transactions with the
transactions contemplated hereby);
     (d) No Action. On the Closing Date, no suit, action, or other proceeding
(excluding any such matter initiated by Purchaser or any of its Affiliates)
shall be pending or threatened before any Governmental Authority or body of
competent

-36-



--------------------------------------------------------------------------------



 



jurisdiction seeking to enjoin or restrain the consummation of the transactions
contemplated by this Agreement or recover substantial damages from Purchaser or
any Affiliate of Purchaser resulting therefrom;
     (e) Litigation.
     (i) Seller and Purchaser shall have come to a mutually agreeable settlement
of all ongoing litigation and claims between Seller and Purchaser, or their
respective Affiliates in the action styled as Pine Mountain Oil & Gas, Inc. v.
Equitable Production Company, USDC WD Va, Abingdon Division, CA No. 1:05CV095
(including the related September 22, 2005 arbitration proceeding), and Purchaser
shall have received a settlement agreement executed by Seller (on behalf of
itself and its Affiliates) in substantially the form attached hereto as
Exhibit E; and
     (ii) Pittston and Seller shall have entered into a mutually agreeable
settlement of all ongoing litigation and claims between Seller and Pittston, or
their respective Affiliates, and Seller shall have received a mutual release
executed by Pittston (on behalf of itself and its Affiliates) in form and
substance reasonably satisfactory to Seller which shall include, without
limitation, a dismissal by Pittston and its Affiliates of all claims relating to
the Pittston Litigation; and
     (f) Asserted Title Defects/Casualties. The sum of all Asserted Title Defect
Amounts for Asserted Title Defects properly reported under Section 3.4(a), plus
the Damages resulting from any casualty loss occurring on or after the date
Effective Time to all or any portion of the Assets, shall be less than ten
percent (10%) of the unadjusted Purchase Price.
ARTICLE 8
CLOSING
     Section 8.1 Time and Place of Closing. The consummation of the purchase and
sale of the Assets as contemplated by this Agreement (the “Closing”) shall,
(i) unless otherwise agreed to in writing by Purchaser and Seller or otherwise
provided in this Agreement, take place at the offices of Seller located at 225
North Shore Drive, Pittsburgh, Pennsylvania 15212, at 10:00 a.m., local time, on
May 4, 2007, (ii) if all conditions in Article 7 to be satisfied prior to
Closing have not yet been satisfied or waived, as soon thereafter as such
conditions have been satisfied or waived, subject to the provisions of Article
9. For the avoidance of doubt, each Closing subsequent to the initial Closing
pursuant to Section 3.4 or Section 3.5 shall constitute a Closing for purposes
of this Agreement and, as such, the conditions to Closing set forth in
Section 7.1 and Section 7.2, the actions required at Closing by Section 8.2 and
Section 8.3, and the adjustments required by Section 2.2 and Section 8.4 shall
apply with respect to each such Closing. The date on which a Closing occurs is
referred to herein as the “Closing Date.”
     Section 8.2 Closing Deliveries of Seller. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Purchaser of

-37-



--------------------------------------------------------------------------------



 



its obligations pursuant to Section 8.3, Seller shall deliver or cause to be
delivered to Purchaser, among other things, the following:
     (a) Duly executed conveyances of the Combined Assets in substantially the
form attached hereto as Exhibit B (the “Conveyance”), in sufficient duplicate
originals to allow recording in all appropriate jurisdictions and offices;
     (b) A certificate duly executed by an authorized corporate officer of
Seller, dated as of the Closing, certifying on behalf of Seller that the
conditions set forth in Section 7.1(a) and Section 7.1(b) have been fulfilled;
     (c) A certification of non-foreign status in the form prescribed by U.S.
Treasury Regulation § 1.1445-2(b)(2) with respect to Seller;
     (d) The New Lease duly executed by an authorized corporate officer of
Seller, dated as of the Closing;
     (e) An operating agreement duly executed by an authorized corporate officer
of Seller, dated as of the Closing, in substantially the form attached hereto as
Exhibit D (the “Operating Agreement”);
     (f) The settlement agreement specified in Section 7.2(e);
     (g) A termination agreement duly executed by an authorized corporate
officer of Seller, dated as of the Closing, in substantially the form attached
hereto as Exhibit F (the “Termination Agreement”);
     (h) A guaranty agreement duly executed by an authorized corporate officer
of EQT Investments, LLC, dated as of the Closing, in substantially the form
attached hereto as Exhibit H; and
     (i) The EPC Lease duly executed by an authorized corporate officer of
Seller, dated as of the Closing.
     Section 8.3 Closing Deliveries of Purchaser. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Seller of its obligations pursuant to Section 8.2, Purchaser
shall deliver or cause to be delivered to Seller, among other things, the
following:
     (a) A wire transfer of the Closing Payment in same-day funds;
     (b) A certificate duly executed by an authorized corporate officer of
Purchaser, dated as of the Closing, certifying on behalf of Purchaser that the
conditions set forth in Section 7.2(a) and Section 7.2(b) have been fulfilled;
     (c) The New Lease duly executed by an authorized corporate officer of
Purchaser, dated as of the Closing;

-38-



--------------------------------------------------------------------------------



 



     (d) The Operating Agreement duly executed by an authorized corporate
officer of Purchaser, dated as of the Closing;
     (e) The settlement agreement specified in Section 7.1(e);
     (f) The Termination Agreement duly executed by an authorized corporate
officer of Purchaser, dated as of the Closing; and
     (g) A guaranty agreement duly executed by an authorized corporate officer
of Range Resources Corporation, dated as of the Closing, in substantially the
form attached hereto as Exhibit I.
     Section 8.4 Closing Payment and Post-Closing Purchase Price Adjustments.
     (a) Not later than five (5) Business Days prior to the Closing Date, Seller
shall prepare in good faith and deliver to Purchaser, using and based upon the
best information available to Seller, a preliminary settlement statement
estimating the Adjusted Purchase Price after giving effect to all Purchase Price
adjustments set forth in Section 2.2 (together with all reasonable back-up and
support information for such statement) and providing the account information
for the account into which the Closing Payment is to be deposited by Purchaser.
Purchaser shall review such preliminary settlement statement and discuss with
Seller any changes necessary thereto. The Parties shall use their reasonable
efforts exercised in good faith to agree upon such preliminary settlement
statement as of Closing. The estimate set forth in the preliminary settlement
statement mutually agreed to by the Parties in accordance with this
Section 8.4(a) shall constitute the dollar amount to be paid by Purchaser to
Seller at the Closing (the “Closing Payment”).
     (b) As soon as reasonably practicable after the Closing but not later than
the one hundred and twentieth (120th) day following the Closing Date, Seller
shall prepare in good faith and deliver to Purchaser a statement setting forth
the final calculation of the Adjusted Purchase Price and showing the calculation
of each adjustment, based, to the extent possible on actual credits, charges,
receipts and other items attributable to the period of time from and after the
Effective Time (together with reasonable back-up and support information for
such statement). As soon as reasonably practicable but not later than the
thirtieth (30th) day following receipt of Seller’s statement hereunder,
Purchaser shall deliver to Seller a written report containing any changes that
Purchaser proposes be made to such statement. The Parties shall undertake to
agree on the final statement of the Adjusted Purchase Price no later than one
hundred and eighty (180) days after the Closing Date. In the event that the
Parties cannot reach agreement within such period of time, either Party may
refer the remaining matters in dispute to Ernst & Young LLP, or if Ernst & Young
LLP is unable or unwilling to perform under this Section 8.4(b), such other
nationally-recognized independent accounting firm as may be accepted by
Purchaser and Seller, for review and final determination. The accounting firm
shall conduct the arbitration proceedings in Pittsburgh, Pennsylvania in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in effect as of the

-39-



--------------------------------------------------------------------------------



 



date hereof, to the extent such rules do not conflict with the terms of this
Section 8.4(b). The accounting firm’s determination shall be made within thirty
(30) days after submission of the matters in dispute and shall be final and
binding on both Parties, without right of appeal. In determining the proper
amount of any adjustment to the Purchase Price, the accounting firm shall not
increase the Purchase Price more than the increase proposed by Seller nor
decrease the Purchase Price more than the decrease proposed by Purchaser, as
applicable. The accounting firm shall act as an expert for the limited purpose
of determining the specific disputed matters submitted by either Party and may
not award damages or penalties to either Party with respect to any matter.
Seller and Purchaser shall each bear its own legal fees and other costs of
presenting its case. Each Party shall bear one-half of the costs and expenses of
the accounting firm. Within ten (10) days after the earlier of (i) the
expiration of Purchaser’s thirty (30) day review period without delivery of any
written report or (ii) the date on which the Parties or the accounting firm, as
applicable, finally determine the Adjusted Purchase Price, (x) Purchaser shall
pay to Seller the amount by which the Adjusted Purchase Price exceeds the
Closing Payment or (y) Seller shall pay to Purchaser the amount by which the
Closing Payment exceeds the Adjusted Purchase Price, as applicable. Any
post-Closing payment pursuant to this Section 8.4 shall bear interest from the
Closing Date to the date of payment at the Agreed Interest Rate.
ARTICLE 9
TERMINATION AND AMENDMENT
     Section 9.1 Termination. This Agreement may be terminated at any time prior
to Closing: (i) by the mutual prior written consent of Seller and Purchaser;
(ii) by either Purchaser or Seller, if the Closing has not occurred on or before
sixty (60) days after the date hereof (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 9.1 shall
not be available (A) to Seller, if any breach of this Agreement by Seller has
been the principal cause of, or resulted in, the failure of the Closing to occur
on or before the Termination Date or (B) to Purchaser, if any breach of this
Agreement by Purchaser has been the principal cause of, or resulted in, the
failure of the Closing to occur on or before the Termination Date; (iii) by
Seller, if (A) any of the representations and warranties of Purchaser contained
in this Agreement shall not be true and correct in all material respects
(provided that any such representation or warranty that is already qualified by
a materiality standard or a material adverse effect qualification shall not be
further qualified); or (B) Purchaser shall have failed to fulfill in any
material respect any of its obligations under this Agreement; and, in the case
of each of clauses (A) and (B) of this subsection (iii), Seller shall have given
Purchaser written notice of such misrepresentation, breach of warranty or
failure, if curable, and such misrepresentation, breach of warranty or failure
has not been cured by the Termination Date; or (iv) by Purchaser, if (A) any of
the representations and warranties of Seller contained in this Agreement shall
not be true and correct in all material respects (provided that any such
representation or warranty that is already qualified by a materiality or
Material Adverse Effect qualification shall not be further qualified); or
(B) Seller shall have failed to fulfill in any material respect any of its
obligations under this Agreement, and, in the case of each of clauses (A) and
(B) of this subsection (iv), Purchaser shall have given Seller written notice of
such misrepresentation, breach of warranty or

-40-



--------------------------------------------------------------------------------



 



failure, if curable, and such misrepresentation, breach of warranty or failure
has not been cured by the Termination Date.
     Section 9.2 Effect of Termination. If this Agreement is terminated pursuant
to Section 9.1, this Agreement shall become void and of no further force or
effect except for the provisions of Section 4.3, Section 5.5, Section 6.2,
Section 6.4 (other than the last sentence thereof), Section 11.8, Section 11.17,
Section 11.18 and Section 11.19, which shall continue in full force and effect.
Notwithstanding anything to the contrary in this Agreement, the termination of
this Agreement under Section 9.1 shall not relieve any Party from liability for
Damages resulting from any willful or negligent breach by such Party of this
Agreement in any material respect.
ARTICLE 10
INDEMNIFICATIONS; LIMITATIONS
     Section 10.1 Indemnification.
     (a) From and after Closing, Purchaser shall indemnify, defend, and hold
harmless the Seller Indemnified Persons from and against all Damages incurred or
suffered by any Seller Indemnified Person:
     (i) caused by, arising out of or resulting from the ownership, use or
operation of the Assets from and after the Closing,
     (ii) caused by, arising out of or resulting from Purchaser’s breach of any
of Purchaser’s covenants or agreements contained in Article 6, or
     (iii) caused by, arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 5 of this
Agreement or in the certificate delivered by Purchaser at Closing pursuant to
Section 8.3(b),
except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person, and excepting in each case Damages
against which Seller would be required to indemnify Purchaser under
Section 10.1(b) at the time the Claim Notice is presented by Purchaser. The term
“Seller Indemnified Persons” as used herein means Seller and its Affiliates and
their respective directors, officers, employees, stockholders, members, agents,
consultants, advisors and other representatives (including legal counsel,
accountants and financial advisors).
     (b) From and after Closing, Seller shall indemnify, defend, and hold
harmless the Purchaser Indemnified Persons against and from all Damages incurred
or suffered by any Purchaser Indemnified Person:

-41-



--------------------------------------------------------------------------------



 



     (i) caused by, arising out of or resulting from the ownership, use or
operation of the Asset before the Closing,
     (ii) caused by, arising out of or resulting from Seller’s breach of any of
Seller’s covenants or agreements contained in Article 6,
     (iii) caused by, arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article 4 of this
Agreement or in the certificate delivered by Seller at Closing pursuant to
Section 8.2(b),
     (iv) caused by, arising out of or resulting from the claims, suits,
proceedings and actions described in Schedule 4.5A hereto; or
     (v) caused by, arising out of or resulting from the Excluded Assets,
except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person. Notwithstanding the foregoing, Seller
shall not be required under this Section 10.1(b) to indemnify, defend or hold
harmless the Purchaser Indemnified Person from Property Costs and Gathering
Charges accruing from and after the Effective Time and attributable to the
Assets. The term “Purchaser Indemnified Persons” as used herein means Purchaser
and its Affiliates and their respective directors, officers, employees,
stockholders, members, agents, consultants, advisors and other representatives
(including legal counsel, accountants and financial advisors). Notwithstanding
anything to the contrary contained herein, Purchaser’s rights to indemnification
shall be limited to the Assets conveyed to Purchaser at the Closing, and shall
not extend to any Pre-Effective Time Interests owned by Purchaser prior to the
Closing.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
from and after Closing, this Section 10.1 contains the Parties’ exclusive remedy
against each other with respect to breaches of the representations, warranties,
covenants and agreements of the Parties contained in Article 4, Article 5 and
Article 6 (excluding Section 6.2, which shall be separately enforceable by the
injured Party pursuant to whatever rights and remedies are available to it
outside of this Article 10) and the affirmations of such representations,
warranties, covenants and agreements contained in the certificate delivered by
each Party at Closing pursuant to Section 8.2(b) or Section 8.3(b), as
applicable. Except for (i) the remedies contained in this Section 10.1, (ii) any
other remedies available to the Parties at Law or in equity for breaches of
provisions of this Agreement other than Article 4, Article 5 and Article 6
(excluding Section 6.2), and (iii) the remedies available at Law or in equity in
connection with any other document delivered by a Party in connection with the
consummation of the transactions contemplated hereby, from and after Closing,
Seller and Purchaser each releases, remises, and forever discharges the other
and its Affiliates and all such Persons’ stockholders, officers, directors,
employees, agents, advisors and representatives from any and all suits,

-42-



--------------------------------------------------------------------------------



 



legal or administrative proceedings, claims, demands, damages, losses, costs,
liabilities, interest, or causes of action whatsoever, in Law or in equity,
known or unknown, which such Parties might now or subsequently may have, based
on, relating to or arising out of this Agreement or the consummation of the
transactions contemplated hereby, except to the extent caused in whole or in
part by the negligence (whether sole, joint, or concurrent), strict liability,
or other legal fault of any released Person.
     (d) “Damages” shall mean the amount of any actual liability, loss, cost,
expense, claim, award, or judgment incurred or suffered by any Indemnified
Person arising out of or resulting from the indemnified matter, whether
attributable to personal injury or death, property damage, contract claims,
torts or otherwise including reasonable fees and expenses of attorneys,
consultants, accountants, or other agents and experts reasonably incident to
matters indemnified against, and the costs of investigation and/or monitoring of
such matters, and the costs of enforcement of the indemnity; provided, however,
that Purchaser and Seller shall not be entitled to indemnification under this
Agreement for, and “Damages” shall not include (except to the extent that such
Damages are awarded to an unaffiliated third Person ) (i) loss of profits or
other consequential damages suffered by the Party claiming indemnification, or
any punitive damages or (ii) in the event the Indemnified Person takes any
action that exceeds the scope of the operating authority granted to it under the
Operating Agreement, any liability, loss, cost, expense, claim, award or
judgment to the extent and only to the extent increased by such action.
     (e) The indemnity to which each Party is entitled under this Agreement
shall be for the benefit of and extend to the Indemnified Persons affiliated
with such Party as described above in this Section 10.1. Any claim for indemnity
under this Agreement by any such Indemnified Person other than a Party must be
brought and administered by the applicable Party to this Agreement. No
Indemnified Person other than Seller and Purchaser shall have any rights against
either Seller or Purchaser under the terms of this Section 10.1 or otherwise
under this Agreement, except as may be exercised on its behalf by Purchaser or
Seller, as applicable, pursuant to this Section 10.1(e). Each of Seller and
Purchaser may elect to exercise or not exercise indemnification rights under
this Agreement on behalf of the other Indemnified Persons affiliated with it in
its sole discretion and shall have no liability to any such other Indemnified
Person for any action or inaction under this Agreement.
     (f) For the sole purposes of the indemnities set forth in this
Section 10.1, in determining a breach or inaccuracy of any Party’s
representations or warranties and in calculating the amount of Damages incurred,
arising out of or relating to any such breach or inaccuracy of a representation
or warranty, any references to “Material Adverse Effect” or other materiality
qualifications (or correlative terms) shall be disregarded.
     Section 10.2 Indemnification Actions. All claims for indemnification under
Section 10.1 shall be asserted and resolved as follows:
     (a) For purposes of this Agreement, the term “Indemnifying Person” when
used in connection with particular Damages shall mean the Person having an
obligation to

-43-



--------------------------------------------------------------------------------



 



indemnify another Person or Persons with respect to such Damages pursuant to
this Agreement, and the term “Indemnified Person” when used in connection with
particular Damages shall mean a Person having the right to be indemnified with
respect to such Damages pursuant to this Agreement.
     (b) To make claim for indemnification under Section 10.1, an Indemnified
Person shall notify the Indemnifying Person of its claim, including the specific
details of and specific basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a third Person against the Indemnified Person (a “Claim”), the Indemnified
Person shall provide its Claim Notice promptly after the Indemnified Person has
actual knowledge of the Claim and shall enclose a copy of all papers (if any)
served with respect to the Claim; provided that the failure of any Indemnified
Person to give notice of a Claim as provided in this Section 10.2 shall not
relieve the Indemnifying Person of its obligations under Section 10.1 except to
the extent (and only to the extent of such incremental Damages incurred) such
failure results in insufficient time being available to permit the Indemnifying
Person to effectively defend against the Claim or otherwise prejudices the
Indemnifying Person’s ability to defend against the Claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant, or agreement, the Claim Notice shall specify
the representation, warranty, covenant, or agreement that was inaccurate or
breached.
     (c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether or not it agrees to indemnify
and defend the Indemnified Person against such Claim under this Article 10. The
Indemnified Person is authorized, prior to and during such thirty (30) day
period, to file any motion, answer, or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Person and that is not prejudicial to the Indemnifying Person.
     (d) If the Indemnifying Person agrees to indemnify the Indemnified Person,
it shall have the right and obligation to diligently defend, at its sole cost
and expense, the Claim. The Indemnifying Person shall have full control of such
defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Person, the Indemnified Person agrees to cooperate
in contesting any Claim, which the Indemnifying Person elects to contest
(provided, however, that the Indemnified Person shall not be required to bring
any counterclaim or cross-complaint against any Person). The Indemnified Person
may participate in, but not control, at its sole cost and expense, any defense
or settlement of any Claim controlled by the Indemnifying Person pursuant to
this Section 10.2(d). An Indemnifying Person shall not, without the written
consent of the Indemnified Person, such consent not to be unreasonably withheld,
conditioned or delayed, settle any Claim or consent to the entry of any judgment
with respect thereto that (i) does not result in a final resolution of the
Indemnified Person’s liability with respect to the Claim (including, in the case
of a settlement, an unconditional written release of the Indemnified Person from
all liability in respect of such Claim) or (ii) may materially and

-44-



--------------------------------------------------------------------------------



 



adversely affect the Indemnified Person (other than as a result of money damages
covered by the indemnity).
     (e) If the Indemnifying Person does not agree to indemnify the Indemnified
Person within the thirty (30) day period specified in Section 10.2(c), fails to
give notice to the Indemnified Party within such thirty (30) day period
regarding its election, or if the Indemnifying Party agrees to indemnify, but
fails to diligently defend or settle the Claim, then the Indemnified Person
shall have the right to defend against the Claim (at the sole cost and expense
of the Indemnifying Person, if the Indemnified Person is entitled to
indemnification hereunder), with counsel of the Indemnified Person’s choosing;
provided, however, that the Indemnified Party shall make no settlement,
compromise, admission, or acknowledgment that would give rise to liability on
the part of any Indemnifying Party without the prior written consent of such
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.
     (f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to (i) cure the Damages complained of, (ii) agree to indemnify the
Indemnified Person for such Damages, or (iii) dispute the claim for such
Damages. If such Indemnifying Person does not respond to such Claim Notice
within such thirty (30) day period, such Person will be deemed to dispute the
claim for Damages.
     Section 10.3 Limitation on Actions.
     (a) The representations and warranties of the Parties in Article 4 and
Article 5 and the covenants and agreements of the Parties in Article 6, and the
corresponding representations and warranties given in the certificates delivered
at the Closing pursuant to Section 8.2(b) and Section 8.3(b), as applicable,
shall survive the Closing for a period of one (1) year, except that (i) with
respect to any taxable period, the representations, warranties, covenants and
agreements contained in Section 4.6 and Section 6.6 shall survive the Closing
until the applicable statute of limitations closes such taxable period, (ii) the
provisions of Section 5.10 shall survive the Closing for a period of five
(5) years, (iii) the provisions of Section 1.8 shall survive the Closing for the
term of the Operating Agreement, and (iv) the provisions of Section 4.3,
Section 5.5, the last sentence in Section 6.4, and Section 6.12 shall survive
without time limit. The remainder of this Agreement shall survive the Closing
without time limit except as provided in Section 10.3(b) below. Representations,
warranties, covenants, and agreements shall be of no further force and effect
after the date of their expiration (if any), provided that there shall be no
termination of any bona fide claim asserted pursuant to this Agreement with
respect to such a representation, warranty, covenant, or agreement prior to its
expiration date.
     (b) The indemnities in Section 10.1(a)(ii), Section 10.1(a)(iii),
Section 10.1(b)(ii) and Section 10.1(b)(iii) shall terminate as of the
termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification, except (in each case) as to
matters for which a specific written claim for indemnity has been delivered to
the Indemnifying Person on or before such termination date. The

-45-



--------------------------------------------------------------------------------



 



indemnities in Section 10.1(a)(i) and Section 10.1(b)(i) shall terminate on the
date which is three (3) years from the Closing Date except (in each case) as to
matters for which a specific written claim for indemnity has been delivered to
the Indemnifying Person on or before such termination date.
     (c) Except for claims relating to a breach of a Party’s obligations under
Section 4.3, Section 4.6, Section 5.5, Section 6.6, no individual claim of an
Indemnified Person may be made against any Party for any Damages under
Section 10.1(b) or unless such Damages exceed an amount equal to Fifty Thousand
Dollars (US$50,000). Furthermore, except for claims relating to a breach of
Seller’s obligations under Section 4.3, Section 4.6, Section 5.5, the last
sentence of Section 6.4, Section 6.6, Section 10.1(b)(iv) and
Section 10.1(b)(v), Seller shall not have any liability for any indemnification
under Section 10.1(b) until and unless the aggregate amount of the liability for
all Damages for which Claim Notices are delivered by Purchaser exceeds Two
Million Six Hundred Twenty Thousand Dollars (US$2,620,000.00), then only to the
extent such Damages exceed Two Million Six Hundred Twenty Thousand Dollars
(US$2,620,000.00). The adjustments to the Purchase Price under Section 2.2, any
further adjustments with respect to production, income, proceeds, receipts and
credits under Section 11.1, any future adjustments with respect to Property
Costs under Section 11.2 and any payments in respect of any of the preceding, as
well as any Damages arising out of a breach by a Party of any other provision of
this Agreement (excluding the provisions of Article 4, Article 5 and Article 6),
shall not be limited by this Section.
     (d) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Seller shall not be required to indemnify Purchaser under this
Article 10 (excluding Section 10.1(b)(iv) and Section 10.1(b)(v)) for aggregate
Damages in excess of fifteen percent (15%) of the unadjusted Purchase Price.
     (e) The amount of any Damages for which an Indemnified Person is entitled
to indemnity under this Article 10 shall be reduced by the amount of insurance
proceeds actually realized and received by the Indemnified Person or its
Affiliates with respect to such Damages (net of any collection costs, and
excluding the proceeds of any insurance policy issued or underwritten by the
Indemnified Person or its Affiliates).
ARTICLE 11
MISCELLANEOUS
     Section 11.1 Receipts . Any production of Hydrocarbons from or attributable
to the Assets (and all products and proceeds attributable thereto) and any other
income, proceeds, receipts and credits attributable to the Assets which are not
reflected in the adjustments to the Purchase Price following the final
adjustment pursuant to Section 8.4(b) shall be treated as follows: (a) all
production of Hydrocarbons from or attributable to the Assets (and all products
and proceeds attributable thereto) and all other income, proceeds, receipts and
credits earned with respect to the Assets to which Purchaser is entitled under
Section 1.5 shall be the sole property and entitlement of Purchaser, and, to the
extent received by Seller, Seller shall fully disclose, account for and remit
the same promptly to Purchaser; and (b) all production of

-46-



--------------------------------------------------------------------------------



 



Hydrocarbons from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Seller is entitled under Section 1.5
shall be the sole property and entitlement of Seller and, to the extent received
by Purchaser, Purchaser shall fully disclose, account for and remit the same
promptly to Seller.
     Section 11.2 Property Costs and Gathering Charges. Any Property Costs and
Gathering Charges which are not reflected in the adjustments to the Purchase
Price following the final adjustment pursuant to Section 8.4(b) shall be treated
as follows: (a) all Property Costs and gathering charges for which Seller is
responsible under Section 1.5 shall be the sole obligation of Seller and Seller
shall promptly pay, or if paid by Purchaser, promptly reimburse Purchaser for
and hold Purchaser harmless from and against same; and (b) all Property Costs
and Gathering Charges for which Purchaser is responsible under Section 1.5 shall
be the sole obligation of Purchaser and Purchaser shall promptly pay, or if paid
by Seller, promptly reimburse Seller for and hold Seller harmless from and
against same.
     Section 11.3 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.
     Section 11.4 Notices. All notices that are required or may be given
pursuant to this Agreement shall be sufficient in all respects if given in
writing and delivered personally, by facsimile or by recognized courier service,
as follows:

     
If to Seller:
  225 North Shore Drive
 
  Pittsburgh, Pennsylvania 15212
 
  Attention: Corporate Secretary
 
  Telephone: (412)553-5700
 
  Telecopy: (412)553-7781
 
   
With a copy to:
  Baker Botts L.L.P.
 
  1500 San Jacinto Center
 
  98 San Jacinto Boulevard
 
  Austin, Texas 78701
 
  Attention: Michael Bengtson
 
  Telephone: (512)322-2661
 
  Telecopy: (512)322-8349
 
   
If to Purchaser:
  777 Main Street, Suite 800
 
  Fort Worth, Texas 76102
 
  Attention: Chad Stephens
 
  Telephone: (810) 817-1929
 
  Telecopy: (810) 817-1990

-47-



--------------------------------------------------------------------------------



 



     
With a copy to:
  125 State Route 43
 
  P.O. Box 550
 
  Hartville, OH 44632
 
  Attention: Jeffery A. Bynum
 
  Telephone: (330) 877-6747
 
  Telecopy: (330) 877-6129

Either Party may change its address for notice by notice to the other Party in
the manner set forth above. All notices shall be deemed to have been duly given
at the time of receipt by the Party to which such notice is addressed if
received during regular business hours on a Business Day or, if not so received,
on the next Business Day.
     Section 11.5 [Intentionally Omitted].
     Section 11.6 Expenses. All expenses incurred by Seller in connection with
or related to the authorization, preparation or execution of this Agreement, and
the Exhibits and Schedules hereto and thereto, and all other matters related to
the Closing, including all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.
     Section 11.7 [Intentionally Omitted].
     Section 11.8 Governing Law; Jurisdiction; Court Proceedings. This Agreement
and the legal relations between the Parties shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia without regard to
principles of conflicts of laws that would direct the application of the laws of
another jurisdiction. Each of the Parties agrees that it shall bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in the Federal
Court for the Western District of Virginia (the “Chosen Court”) and, solely in
connection with claims arising under this Agreement or the transactions
contemplated hereby, (i) irrevocably submits to the exclusive jurisdiction of
the Chosen Court, (ii) waives any objection to laying venue in any such action
or proceeding in the Chosen Court, and (iii) waives any objection that the
Chosen Court is an inconvenient forum or does not have jurisdiction over it. The
foregoing consents to jurisdiction shall not constitute general consents for any
purpose except as provided herein and shall not be deemed to confer rights on
any Person other than the Parties.
     Section 11.9 Records. Seller shall provide access to Purchaser to such
Records as Purchaser shall reasonably request that are in the possession of
Seller or its Affiliates, in order for Purchaser to make copies of the same,
provided that Seller shall be permitted to retain the originals of all such
Records.
     Section 11.10 Captions. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.
     Section 11.11 Waivers. Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such

-48-



--------------------------------------------------------------------------------



 



compliance is owed by an instrument signed by the Party to whom compliance is
owed and expressly identified as a waiver, but not in any other manner. No
waiver of, or consent to a change in, any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of, or consent to a change in,
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
     Section 11.12 Assignment. No Party shall assign or otherwise transfer all
or any part of this Agreement, except to a wholly-owned Affiliate in a transfer
whereby this Agreement remains binding upon the transferring Party, nor shall
any Party delegate any of its rights or duties hereunder, without the prior
written consent of the other Party and any transfer or delegation made without
such consent shall be void. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.
     Section 11.13 Entire Agreement. This Agreement, the Exhibits and Schedules
attached hereto and the documents to be executed hereunder or in connection with
a condition to Closing, together with the Contribution Agreement, the exhibits
and schedules attached thereto and the documents to be executed thereunder or in
connection with a condition to the closing thereof (the “Transaction
Documents”), shall constitute the entire agreement between the Parties and their
Affiliates pertaining to the subject matter of the Transaction Documents, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, among the Parties and their Affiliates regarding such
subject matter, including that certain letter of intent, dated as of
September 25, 2006, between Range Resources Corporation and Equitable Resources,
Inc. (the “Letter of Intent”). The Parties agree that, effective as of the
Execution Date, the Letter of Intent shall be of no further force and effect.
     Section 11.14 Amendment. This Agreement may be amended or modified only by
an agreement in writing signed by both Parties and expressly identified as an
amendment or modification.
     Section 11.15 No Third Person Beneficiaries. Nothing in this Agreement
shall entitle any Person other than Purchaser and Seller to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 10.1(e).
     Section 11.16 References.
     In this Agreement:
     (a) References to any gender include a reference to all other genders;
     (b) References to the singular include the plural, and vice versa;
     (c) Reference to any Article or Section means an Article or Section of this
Agreement;
     (d) Reference to any Exhibit or Schedule means an Exhibit or Schedule to
this Agreement, all of which are incorporated into and made a part of this
Agreement;

-49-



--------------------------------------------------------------------------------



 



     (e) Unless expressly provided to the contrary, “hereunder”, “hereof”,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and
     (f) “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
     Section 11.17 Construction. Purchaser is a party capable of making such
investigation, inspection, review and evaluation of the Assets as a prudent
purchaser would deem appropriate under the circumstances, including with respect
to all matters relating to the Assets, their value, operation and suitability.
Each of Seller and Purchaser has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions.
     Section 11.18 Limitation on Damages. Notwithstanding anything to the
contrary contained herein, none of Purchaser, Seller or any of their respective
Affiliates shall be entitled to consequential, special or punitive damages in
connection with this Agreement and the transactions contemplated hereby (other
than consequential, special or punitive damages suffered by unaffiliated third
Persons for which responsibility is allocated to a Party) and each of Purchaser
and Seller, for itself and on behalf of its Affiliates, hereby expressly waives
any right to consequential, special or punitive damages in connection with this
Agreement and the transactions contemplated hereby.
     Section 11.19 Attorney’s Fees. Except as expressly provided in
Section 3.4(f) and Section 2.2(b), in connection with any suit, action or other
proceeding to enforce any Party’s obligations under this Agreement, the Party
prevailing in such suit, action or other proceeding shall be entitled to seek
the recovery of all its costs and fees (including attorneys’ fees, experts’
fees, administrative fees, arbitrators’ fees and court costs) incurred in
connection with such suit, action or other proceeding.
     Section 11.20 EPC Lease. The Parties acknowledge that the EPC Lease is to
be executed at the Closing, provided, however, that, for purposes of defining
“Assets”, “Combined Assets”, “Conveyed Lease Interests”, “Leases”, “Non-PM
Assets” and “Undeveloped Lease Interests” and using such terms herein, the EPC
Lease shall be deemed to have been executed and in effect as of the date hereof.
Further, at the Closing, the EPC Lease shall be deemed to have been executed
immediately prior to the Conveyance, so that the Conveyance has the effect of
transferring to Purchaser an undivided one-half (1/2) of Seller’s interest as
lessee thereunder.
[SIGNATURE PAGE FOLLOWS]

-50-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties
as of the date first above written.

             
 
  SELLER:   Equitable Production Company    
 
           
 
      By:    
 
           
 
           
 
      Name:    
 
      Title:    
 
           
 
  PURCHASER:   Pine Mountain Oil and Gas, Inc.    
 
           
 
      By:      
 
           
 
      Name:    
 
      Title:    

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT

 